                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                                    No. 5:19-cv-249-FL

                                            )
MATTHEW BRADLEY,                            )      DEFENDANT ANALYTICAL
                                            )      GRAMMAR, INC.'S APPENDIX
        Plaintiff,                          )      TO LOCAL CIVIL RULE 56.1
V.                                          )      STATEMENT OF
                                            )      UNDISPUTED MATERIAL FACTS IN
ANALYTICAL GRAMMAR, INC.,                   )      SUPPORT OF ITS MOTION FOR
                                            )      SUMMARY JUDGMENT
        Defendant.                          )




                Exhibit 2: Deposition Transcript of Matthew Bradley taken December 12, 2019
                (Ex. 1 to Declaration of D. Booth)




PP AB 5720354vl.docx

       Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 1 of 99
BRADLEY vs ANAL YT/CAL GRAMMAR
BRADLEY, MATTHEW on 12/12/2019

                     UNITED STATES DISTRICT COURT

                 EASTERN DISTRICT OF NORTH CAROLINA

                            WESTERN DIVISION




 MATTHEW BRADLEY,

       Plaintiff,

 V.                                         Case No. 19-cv-249(FL)

 ANALYTICAL GRAMMAR, INC.,

       Defendant.




                                   DEPOSITION
                                       OF
                                 MATTHEW BRADLEY




       This is the deposition of MATTHEW BRADLEY, taken
 pursuant to Notice of the parties and in accordance with the
 North Carolina Rules of Civil Procedure before Kathleen M.
 Van Voorhis, RPR, at 301 Fayetteville Street, Suite 1400,
 Raleigh, North Carolina, on the 12th day of December, 2019,
 beginning at 10:00 a.m.

         The reading and signing of this transcript is reserved.




www.NCOepo.com                   Depositions, Inc.
info@NCOepo.com            Serving all of North Carolina      (919) 557-4640
      Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 2 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                         Page 2

 1                                    A P P E A R A N C E S

 2

 3

 4     Plaintiff:               Allan IP Litigation
                                409 East Boulevard
 5                              Charlotte, North Carolina  28203
                                Albert Allan, Esq., appearing
 6

 7

 8
       Defendant:               Parker Poe Adams & Bernstein, LLP
 9                              301 Fayetteville Street
                                Suite 1400
10                              Raleigh, North Carolina  27602
                                Catherine Lawson, Esq., appearing
11                              and
                                Sloan Carpenter, Esq., appearing
12

13

14

15

16

17

18

19

20

21

22

23

24

25



     www.NCOepo.com                   Depositions, Inc.
     info@NCOepo.com            Serving all of Norlh Carolina     (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 3 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                          Page 3

 1                                       I N D E X

 2

 3
                               E X A M I N A T I O N S
 4

 5    EXAMINATION                                                      PAGE

 6

 7    Examination by Ms. Lawson .                                        5

 8

 9

10

11                                    E X H I B I T S

12                                                                    MARKED

13
      Defendant's Exhibit 1                                                  5
14       (Notice of Deposition)
      Defendant's Exhibit 2                                                  9
15       (Superseding Answers and Objections)
      Defendant's Exhibit 3                                                  9
16       (Superceding Objections and Responses)
      Defendant's Exhibit 4                                              14
17       (Definition)
      Defendant's Exhibit 5                                              17
18       (The Poke Document)
      Defendant's Exhibit 6                                              18
19       (Twitter Post)
      Defendant's Exhibit 7                                              18
20       (Facebook Post)
      Defendant's Exhibit 8                                              18
21       (Twitter Post)
      Defendant's Exhibit 9                                              19
22       (Complaint)
      Defendant's Exhibit 10                                             20
23       ( Facebook Terms and Services),
      Defendant's Exhibit 11                                             22
24       (Dec.17Post.PDF)
      Defendant's Exhibit 12                                             33
25       (Post)


     www.NCDepo.com                   Depositions, Inc.
     info@NCDepo.com            Serving all of North Carolina     (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 4 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                         Page 4

 1                          EXHIBITS (Continued)

 2                                                                    MARKED

 3    Defendant's Exhibit 13                                            35
         (BuzzFeed Article)
 4    Defendant's Exhibit 14                                            36
         (Article)
 5    Defendant's Exhibit 15                                            36
         (Unilad Tech Post)
 6    Defendant's Exhibit 16                                            37
         (Twisted Sifter)
 7    Defendant's Exhibit 17                                            37
         (Flip)
 8    Defendant's Exhibit 18                                            39
         (Post)
 9    Defendant's Exhibit 19                                            41
         (Post)
10    Defendant's Exhibit 20                                            43
         (News Article)
11    Defendant's Exhibit 21                                            48
         (Post)
12    Defendant's Exhibit 22                                            49
         (Edit History)
13    Defendant's Exhibit 23                                            49
         (Edit History)
14    Defendant's Exhibit 24                                            55
         (Post)
15    Defendant's Exhibit 25                                            57
         (Copyright Application)
16    Defendant's Exhibit 26                                            57
         (Public Catalog)
17    Defendant's Exhibit 27                                            58
         (Certificate of Registration)
18    Defendant's Exhibit 28                                            58
         (Certificate of Registration)
19    Defendant's Exhibit 29                                            64
         (Answer)
20    Defendant's Exhibit 30                                            74
         (Note)
21    Defendant's Exhibit 31                                            67
         (Email)
22    Defendant's Exhibit 32                                            69
         (Email)
23    Defendant's Exhibit 33                                            71
         (Email)
24    Defendant's Exhibit 34                                            75
         (One Deleted Comment.PDF)
25



     www.NCOepo.com                  Depositions, Inc.
     info@NCOepo.com           Setving all of North Carolina     (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 5 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                                 Page 5

 1                     Whereupon, at 10:00 A.M.:
2                       MATTHEW BRADLEY,
 3                      having been duly sworn,
 4                      was examined and testifies as follows:
 5    DIRECT EXAMINATION BY MS. LAWSON:
 6         Q.   All right.     Welcome, Mr. Bradley.            I hope that your
 7    travel went smoothly.
 8         A.   It's all right.
 9         Q.   All right.     First thing we're going to look over is
10    just to confirm your notice of deposition.
11                                        (Whereupon, Defendant's 1 is
12                                       marked for identification.)
13         Q.   This is the Notice of Deposition that told you you
14    were going to be here today.          I assume that you have seen
15    this?
16         A.   Yes.
17         Q.   And that you're here pursuant to it.               Great.
18              MR. ALLAN:     There was a supplemental that changed it
19    to 10:00 per my request and I do appreciate that
20    consideration, so the record is clear.
21         Q.   Thank you.     All right.      The first thing we're going to
22    do is just go through a couple of background facts and
23    instructions.       Will you first please state your full name for
24    the record?
25         A.   Matthew Joseph Bradley.


     www.NCDepo.com                   Depositions, Inc.
     info@NCDepo.com            Serving all of North Carolina               (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 6 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                           Page 6

 1         Q.   Have you ever been deposed before?
 2         A.   No.

 3         Q.   Okay.   So, in this deposition as you see our court
 4    reporter is going to be recording all of our back and forth
 5    questions and answers so it's important that you give a verbal
 6    response to any questions that I ask, that is a yes or no
 7    instead of a nod or un-huh.            It makes for a cleaner record.
 8    Does that make sense?
 9         A.   Yes.
10         Q.   You understand you're under oath this morning?
11         A.   Yes.
12         Q.   You understand that means you're obligated to give
13    complete and truthful answers to my questions?
14         A.   Yes.
15         Q.   Are you aware of anything that might affect your
16    ability to truthfully answer my questions today?
17         A.   No.

18         Q.   All right.    As we go back and forth and get into kind
19    of all of these documents and questions, it's also important
20    that we try not to interrupt each other, again, for the
21    clarity of the record.          Does that make sense?
22         A.   Yes.
23         Q.   Okay.    Great.      If you need to take a break at any
24    point, just go ahead and ask me.              The only restriction on that
25    that I will request that if I have asked a question you have


     www.NCOepo.com                     Depositions, Inc.
     info@NCOepo.com              Setving all of North Carolina       (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 7 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                         Page 7


 1    to answer that question before we take a break.
 2           A.   I understand.
 3           Q.   Okay.    All right.     Mr. Bradley, could you please
 4    describe your educational background for me?
 5           A.   I have an undergraduate degree from Cornell
 6    majoring in physics, then a master's degree in mechanical
 7    engineering from Penn State University and I was working on a
 8    PhD in electrical engineering until I got too busy with
 9    work.
10           Q.   When was that?
11           A.   Which?
12           Q.   The PhD.
13           A.   That was after the master's so the master's was in
14     '93, so after that through about '96.

15           Q.   Okay.    So you stopped working on --
16           A.   Pretty much.     I think that was the dates but it has
17    been twenty something years so I might be off by a year or
18    two.
19           Q.   Okay.    Are you currently employed?
20           A.   Yes.
21           Q.   Where?
22           A.   I am a high tech consultant.
23           Q.   Can you describe for me what that means?
24           A.   The easiest way to describe it is to use an example.
25    Do you remember the Motorola StarTac phone?


     www.NCOepo.com                     Depositions, Inc.
     info@NCOepo.com              Serving all of North Carolina   (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 8 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                         Page 8

1          Q.   Uh-huh.
 2         A.   I built the production line for Motorola for that
 3    phone, things like that.         That's probably the easiest way to
 4    explain it.       If I get into more details it's not very
 5    informative and tends to be boring.
 6         Q.   Fair.     Do you do that as a freelancer, contract
 7    worker?
 8         A.   Contract.
 9         Q.   Contract.     Okay.    And how long have you been doing
10    that?
11         A.   Since 1994, full-time since 1998.
12         Q.   And what did you do before that?
13         A.   I was on the faculty at Penn State University.
14         Q.   And before that?
15         A.   I was in school.
16         Q.   Okay.     In any of these prior work experiences or your
17    current work experiences, do you have experience with
18    copyrights?
19         A.   No.

20         Q.   Before the subject matter of this lawsuit, had you
21    ever filed for a copyright?
22         A.   No.

23         Q.   Okay.     All right.    I'm going to hand you your
24    Superseding Answers and Objections to Defendant's First Set of
25    Interrogatories.


     www.NCOepo.com                   Depositions, Inc.
     info@NCOepo.com            Setving all of North Carolina     (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 9 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                               Page 9


 1                                        (Whereupon, Defendant's 2 is
 2                                       marked for identification.)
 3         Q.   And then with that also the Objections and Responses
 4    to the First Set of Request for Production of Documents.
 5                                        (Whereupon, Defendant's 3 is
 6                                       marked for identification.)
 7         Q.   Feel free to take a minute to familiarize yourself
 8    with these.       Have you seen these before?
 9         A.   Yeah.     This one I haven't but this one I'll take a
10    look at to see if I have seen this one.               Okay.   Yeah.   I'm
11    just trying to figure out how these are different.
12         Q.   So, Exhibit 2 1s your responses to the
13    interrogatories.
14         A.   Yes.
15         Q.   Exhibit 3 is the responses to the request for document
16    production.
17         A.   Oh, I see.     Yes.   Okay.      I understand now.      Yes, I
18    have seen both of them.
19         Q.   You have seen both of them?
20         A.   Yeah.
21         Q.   Do you remember when you first saw these?
22         A.   It would have been about October 30th or so.
23         Q.   Okay.     How did you go about answering the
24     interrogatories in Exhibit 2?
25         A.   Sat down in front of my computer and typed out answers


     www.NCOepo.com                   Depositions, Inc.
     info@NCOepo.com            Serving all of North Carolina           (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 10 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRA OLEY, MATTHEW on 12/12/2019                                          Page 10


 1    to all of them.      For Exhibit 2 I'm trying to think if there
 2    was anything else.        I had to look up a couple things on my
 3    computer where I had all of the information.               It was all done
 4    within an hour.
 5         Q.    Okay.
 6         A.    Maybe two.
 7         Q.    If you'll turn to page three of the responses to the
 8    interrogatories you see the large hyperlink in the answer to
 9    interrogatory number two?
10         A.    Yes, uh-huh.
11         Q.    That hyperlink is broken when you put it into a web
12    browser.     Do you know if the post for your Facebook post
13    that's the subject matter of the complaint is still live?
14         A.    Yes, it is.
15         Q.    Okay.   Is it still public?
16         A.    I don't know for certain.          I believe it is.
17         Q.    Okay.   I represent to you that we looked, went to look
18    for it on your public Facebook page and it was not there.                So,
19    if that is something that can be confirmed and a fresh link
20    sent as a supplement to the interrogatory responses, that
21    would be helpful.
22         A.    Okay.
23         Q.    However, as you said in your answer to interrogatory
24    number two, when the post was first made, it was public?
25         A.    That's correct.


     www.NCOepo.com                    Depositions, Inc.
     info@NCOepo.com             Serving all of North Carolina         (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 11 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                          Page 11

1          Q.   Okay.   Considering the request for production of
 2    documents, how did you go about identifying documents that
 3    were responsive to those requests?
 4         A.   Well, all of the documents, almost all of them at
 5    least I can think of right now, were emails so I have them all
 6    in a folder that I, because I organized everything that way,
 7    and I just grabbed all of those emails, exported them and that
 8    was it.
 9         Q.   Okay.
10         A.   The couple other ones, I think there were some PDFs
11    that were from different Facebook posts and I just used
12    Facebook to export them to PDFs.            I'm not sure if I remember
13    exactly how I did that, whether I went through Word or not but
14    I didn't do anything very complicated, not very remarkable.
15         Q.   okay.   So, other than Facebook posts and email files,
16    did you do any other searching for responsive documents?
17         A.   I didn't have any other responsive documents.          All
18    that was in either Facebook or in emails.
19         Q.   All right.     How did you go about searching your
20    Facebook posts for responsive posts or messages or other
21    materials?
22         A.   Basically based on my memory of, first of all, there
23    was the one on the Facebook post itself and then my memory of
24    when I first -- the only other Facebook posts that were
25    involved were around September 15th where I started receiving


     www.NCOepo.com                   Depositions, Inc.
     info@NCOepo.com            Serving all of North Carolina       (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 12 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                       Page 12

 1    rather strange and insulting posts on my Facebook page for
 2    other posts and that was easy to find because I remember the
 3    date and I just went through and grabbed those as well.
 4    That's all there is to it.
 5         Q.    Okay.   So, you were primarily guided by memory?
 6         A.    There wasn't much to remember even.
 7         Q.    Okay.   How many email accounts do you have?
 8         A.    Two primary ones.      One, I probably have some throw
 9    away ones like gmail ones I never use.
10         Q.    Which email account did you use to communicate about
11    the subject matter of your complaint?
12         A.    mbradley@bradtech.com.
13         Q.    Did you ever use another or a different email
14    account?
15         A.    Not to the best of my knowledge, no.
16         Q.    Okay.   Did you search that other email account for any
17    potentially responsive emails?
18         A.    No.
19         Q.    What is that other email account primarily used for?
20         A.    At times I have been a part-time adjunct faculty
21    member of Santa Rosa Junior College and it's used for
22    communications about for my department and class work and
23    stuff like that.
24         Q.    Do you use social media apps, messaging apps of any
25    kind to communication?


     www.NCOepo.com                   Depositions, Inc.
     info@NCOepo.com            Setving all of Norlh Carolina     (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 13 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                             Page 13

 1         A.   Facebook Messenger is the only one I can think of.
 2         Q.   Okay.    Did you search Facebook Messenger for any
 3    potentially responsive communications?
 4         A.   No.     I know there is nothing in there that is
 5    responsive.
 6         Q.   And is that knowledge based on your memory?
 7         A.   Yes.
 8         Q.   Do you use any other social media accounts other than
 9    Facebook?
10         A.   Can you give me some examples?
11         Q.   Twitter?
12         A.   No.
13         Q.   Instagram?
14         A.   No.
15         Q.   What 1 s App, Tik Tok?
16         A.   I had an account on What 1 s App that I used for talking
17    to some of my clients and I haven 1 t even used it in years.
18         Q.   Okay.     Snapchat?
19         A.   No.
20         Q.   Tumbler?
21         A.   No.
22         Q.   Okay.     Let 1 s talk about the post.          Mr. Bradley, are
23    you familiar with the concept of a meme?
24         A.   Yes.
25         Q.   How would you define a meme?


     www.NCOepo.com                   Depositions, Inc.
     info@NCOepo.com            Serving all of Norlh Carolina            (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 14 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                               Page 14

 1         A.   Well, I guess I would say it 1 s a picture with some
 2    words on it.
 3         Q.   Okay.   Do you know what it means when something goes
 4    viral?
 5         A.   Yes.
 6         Q.   How would you define that?
 7         A.   Where all of a sudden it 1 s all over the internet and
 8    for usually for no explained reason.
 9         Q.   What 1 s the point of a meme?
10         A.   I suppose that would depend on the person, the author
11    of the meme.
12         Q.   Okay.
13         A.   So, that 1 s kind of a very open-ended question.            It
14    depends on the meme and it depends on the author.
15         Q.   Can you elaborate?
16         A.   Well, I might make ten memes and have ten different
17    points for them.      Somebody else might make ten different memes
18    and have ten different points for them.               So, that 1 s a very
19    open-ended question and quite frankly it 1 s almost impossible
20    to answer.
21                                        (Whereupon, Defendant 1 s 4 is
22                                       marked for identification.)
23         Q.   I give you Exhibit 4.         It is a Merriam-Webster print
24    out definition.      You can look on page two at the definition of
25    a meme.


     www.NCOepo.com                   Depositions, Inc.
     info@NCOepo.com            Serving all of Norlh Carolina           (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 15 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                         Page 15

 1         A.   Okay.
 2         Q.   So, you see here that it defines a meme as an idea,
 3    behavior, style, or usage that spreads from person to person
 4    within a culture.      Memes, discrete units of knowledge, gossip,
 5    jokes and so on, are to culture what genes are to life.             Just
 6    as biological evolution is driven by the survival of the
 7    fittest genes in the gene pool, cultural evolution may be
 8    driven by the most successful memes.             Mr. Bradley, have you
 9    ever shared a meme through social media, primarily Facebook as
10    you said?
11         A.   Yes.
12         Q.   Okay.   Are you generally aware that when people share
13    memes through social media they do it without attribution?
14         A.   I am not aware of that.
15         Q.   Okay.   When you shared memes on your social media, did
16    you know who the original author of the meme was?
17         A.   I assumed that it was whoever was posting it in the
18    first place.      So, I do not, if I am going to share something,
19    I share it with the attribution of the person who I saw it
20    from posted from.
21         Q.   Who you most recently saw it from or from the very
22    first person who posted it?
23         A.   The very first person.
24         Q.   So, when you see a meme you track the entire history
25    of its life on the internet to find the very first instance of


     www.NCOepo.com                   Depositions, Inc.
     info@NCOepo.com            Serving all of North Carolina        (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 16 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                        Page 16

 1    its appearance?
 2         A.    I have never seen it more than once, so.
 3         Q.    Okay.
 4         A.    I have never had to do that.
 5         Q.    Okay.   So, when you see a meme, you assume that the
 6    person posting that meme is the author and you reposted it?
 7         A.    That's correct.
 8         Q.    Okay.   Did you ask that person's permission before you
 9    posted it?
10         A.    No because every time that I have shared a meme it has
11    been public, so that is not required.
12         Q.    So, you find it significant that a public meme does
13    not require permission for reposting?
14         A.    As long as I am continuing, what's the word I'm
15    looking for, as long as I still retain the information of who
16    it's from.
17         Q.    Can you describe for me what you mean by that?
18         A.    I would take someone else's picture and then remove
19    the information as to who it is from and then share that.
20         Q.    Remove the information from the picture?
21         A.    From the post.
22         Q.    So, you are talking about resharing a post, not a
23    picture?
24         A.    That's correct.      I don't reshare pictures.   I only
25    reshare the post because that has the information on it as to


     www.NCOepo.com                   Depositions, Inc.
     info@N COepo. com          Serving all of North Carolina     (919) 557-4640
         Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 17 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                            Page 17

 1    who it came from.
 2         Q.   Okay.     Thank you.      All right.       What prompted you to
 3    make the wrong on many levels meme?
 4         A.   I frequently take pictures of things I think are
 5    amusing and share them on Facebook.               That's all.
 6         Q.   Were you aware of prior memes that had a similar play
 7    on imagery and words as the one you ended up creating?
 8         A.   I   don't know.     I   have since seen similar memes when I
 9    searched on my own and I don't know if I had seen them before
10    I had done my own or not.
11         Q.   Okay.     We'll just walk through a couple of examples of
12    those pre-existing.
13                                          (Whereupon, Defendant's 5 is
14                                         marked for identification.)
15         Q.   Here you can see down at the bottom where the full URL
16    is that it shows that this was created on 2012/3/9, that's
17    either going to be probably March 9th and here you can see on
18    that first page it has a image with two plus two equals five
19    on top of a level with the joke this is wrong on so many
20    levels?
21         A.   Uh-huh.
22         Q.   Do you remember if you had ever seen this before
23    December 2017?
24         A.   I have never seen it before today.
25         Q.   Okay.


     www.NCOepo.com                     Depositions, Inc.
     info@NCOepo.com              Serving all of North Carolina         (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 18 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRA OLEY, MATTHEW on 12/12/2019                                              Page 18

 1                                         (Whereupon, Defendant 1 s 6 is
 2                                        marked for identification.)
 3         Q.   This is Exhibit 6.        Here you see this is a post on
 4    Twitter dated August 1st, 2016.             It has several levels with
 5    the word wrong written on them.            The caption, rather the post
 6    says well this is wrong on so many levels.                 Do you remember
 7    having seen this prior to December 2017?
 8         A.   No, I don 1 t.
 9         Q.   Okay.
10                                         (Whereupon, Defendant 1 s 7 is
11                                        marked for identification.)
12         Q.   This is Exhibit 7.        This appears to be the same
13    picture as the one in Exhibit 6, but different post.                 This
14    this one is to Facebook.          Do you remember seeing this prior to
15    your December 2017 post?
16         A.   No, I do not.
17                                         (Whereupon, Defendant 1 s 8 is
18                                        marked for identification.)
19         Q.   Okay.    The last one, Exhibit 8, again, same picture as
20    Exhibit 6, again on Twitter with a different person.                 Do you
21    remember having seen this prior to December 2017?
22         A.   No, I do not.
23         Q.   If you can try to let me finish the question before
24    answering, just to make it easier on our court reporter.
25         A.   Sorry.


     www.NCOepo.com                    Depositions, Inc.
     info@NCOepo.com             Serving all of Norlh Carolina           (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 19 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                        Page 19


1          Q.   Okay.     So, you were not aware of any of these prior
2     memes before you created your own image?
 3         A.   I have not been aware of them, that 1 s correct.
4          Q.   Okay.     All right.    I 1 m going to make sure we are all
 5    on the same page when we refer to the photograph.           This is the
 6    complaint that was submitted in this case.
 7                                        (Whereupon, Defendant 1 s 9 is
 8                                       marked for identification.)
 9         Q.   Mr. Bradley, you are aware that this is the complaint
10    that you filed in this case?
11         A.   Yes.
12         Q.   If you flip to the back, couple pages from the back,
13    Exhibit A.
14         A.   There?
15         Q.   One more forward.       That one is Exhibit B.
16         A.   I see.
17         Q.   All right.     Mr. Bradley, this is your Exhibit A to
18    your complaint.
19         A.   Uh-huh.
20         Q.   So, this is the photograph that you posted on
21    Facebook, correct?
22         A.   Yes.
23         Q.   Okay.     Do you still have the original photograph on
24    your phone or computer?
25         A.   Yes, I do.


     www.NCOepo.com                   Depositions, Inc.
     info@NCOepo.com            Serving all of North Carolina       (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 20 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                       Page 20


 1         Q.   Okay.     And you took that photograph yourself, correct?
 2         A.   Yes, I did.
 3         Q.   Okay.     All right.    So, for the rest of this deposition
 4    when I refer to the photograph, Exhibit A to your complaint is
 5    what I'm referring to.          Is that understood?
 6         A.   Yes.
 7         Q.   Okay.     Did you post this photograph anywhere other
 8    than Facebook?
 9         A.   No.

10         Q.   Why did you post it on Facebook?
11         A.   I often post pictures that I think are funny.
12         Q.   And I believe you already said earlier that the
13    privacy setting when you posted it was to public?
14         A.   Correct.
15         Q.   Why was it public?
16         A.   If my friends want to share, share one of my posts,
17    I'm perfectly fine with that.
18         Q.   Okay.     Are you aware that your conduct on Facebook is
19    governed by the terms and services of Facebook?
20         A.   Yes.
21         Q.   Have you read those terms and services before?
22         A.   I have.
23                                        (Whereupon, Defendant's 10 is
24                                        marked for identification.)
25         Q.   Okay.     If you look on that first page at section two,


     www.NCOepo.com                   Depositions, Inc.
     info@NCOepo.com            Setving all of North Carolina     (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 21 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                               Page 21


1     Sharing your Content and Information, do you see that?                   So,
2     heading two, little subheading one, it says that, "For content
 3    that is governed by intellectual property rights, like photos
 4    and videos, IP content, you specifically give us the following
 5    permission, subject to your privacy and application settings:
 6    you grant us an non-exclusive, transferable, sub-licensable,
 7    royalty-free, worldwide license to use any IP content that you
 8    post on or in connection with Facebook.                   This IP License ends
 9    when you delete your IP content or your account unless your
10    content has been shared with others and they have not deleted
11    it''.        Do you agree that that is what that says?
12            A.     I do.
13            Q.     So, these are the terms and conditions that govern
14    your activity on Facebook, correct?
15            A.     Correct.
16            Q.     Okay.   So, you understand that based on that language,
17    you granted a license to the photograph?
18            A.     To Facebook.
19            Q.     Okay.
20            A.     Yes.
21            Q.     Okay.   All right.     Looking at the photograph as it is
22     shown in Exhibit A, so you confirm that this is a picture that
23    was first posted to your Facebook account, correct?
24            A.     Yes.
25            Q.     Okay.   Can you describe the copyright management


     www.NCOepo.com                       Depositions, Inc.
     info@NCOepo.com                Serving all of North Carolina          (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 22 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                        Page 22

 1    information that identifies you as the photographer of the
 2    photograph?
 3         A.   There is the -- I'm sorry.            Could you please repeat
 4    that question, make sure I understand it.
 5         Q.   Can you describe, what on the photograph indicates
 6    that you are the photographer?
 7         A.   There is the metadata on the photograph itself which
 8    identifies me as the photographer, my phone more
 9    specifically.
10         Q.   Okay.     Is that metadata included in the Facebook
11    post?
12         A.   As far as I'm aware it is.
13         Q.   Have you confirmed that?
14         A.   No.
15         Q.   Have you produced that metadata?
16         A.   To my legal counsel.
17                                         (Whereupon 1 Defendant's 11 is
18                                         marked for identification.)
19         Q.   I 1 m going to mark this is now the December 17 post.
20    All right.       Mr. Bradley 1 this is what you produced as the
21    December 17 Post PDF.
22         A.   Yes.
23         Q.   Now, the image that appears in this is not the
24    original image from December 2017, correct?
25         A.   Correct.


     www.NCOepo.com                   Depositions, Inc.
     info@NCDepo.com            Serving all of North Carolina       (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 23 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                            Page 23


1            Q.   So, this is what you produced to us in response to our
 2    request that you show us the Facebook post and the photograph.
 3    Did you produce us metadata from this post that connects it to
 4    your authorship?
 5           A.   The metadata is part of the photograph itself.            You
 6    would have to have the ability to read that metadata to get it
 7    off of that.        That's not going to be on a document like
 8    this.
 9           Q.   So, did you confirm that if somebody on Facebook right
10    clicked on that photograph, that it would show the metadata
11    that you claim identifies you as the author?
12           A.   I did not.
13           Q.   Okay.    Looking at the photograph as it is portrayed in
14    Exhibit A of the complaint, so setting aside the metadata that
15    has not been produced, what about that photograph tells us
16    that you were the author?
17           A.   The photograph itself does not.            It's the post that
18    does, which has my name on it.
19           Q.   Okay.    So, the post, the entire post, not the
20    photograph, but the post is what you claim provides the
21    management information for your copyright?
22           A.   It provides the proof that I am the author of it,
23    yes.
24           Q.   Okay.    But that information is not in the photograph?
25           A.   No.


     www.NCDepo.com                    Depositions, Inc.
     info@NCDepo.com             Setving all of North Carolina          (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 24 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                          Page 24


1          Q.   Okay.
2          A.   It is 1n the metadata of the photograph, but not
 3    visible 1n the photo as it is shown.
 4         Q.   Okay.   But today you cannot prove to me that that
 5    metadata is either included in the Facebook post or that it
 6    has been produced in this case?
 7         A.   Again, I provided that to my lawyer.            I do not know if
 8    Facebook, if it, Facebook postings preserve the metadata
 9    information.      I'm unaware of that.
10         Q.   Okay.
11         A.   It may be, it may not, I don't know.
12         Q.   Okay.    So, other than the metadata that you don't know
13    if whether or not it is included with the photograph when it
14    gets posted to Facebook, does the photograph have your
15    copyright management information within the four corners of
16    the photograph?
17         A.   No, not the original.
18         Q.   Okay.    Correct.     Which is the December 2017
19    photograph?
20         A.   Yes.
21         Q.   All right.     Similarly, that copyright management
22    information is not a watermark on the photograph?
23         A.   No.
24         Q.   You did not put the copyright management information
25    on a sticker and attach it to the photograph before posting it


     www.NCOepo.com                   Depositions, Inc.
     info@NCOepo.com            Serving all of Norlh Carolina         (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 25 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                       Page 25

 1    to your Facebook?
 2           A.   I did not.
 3           Q.   The copyright management information was not affixed
 4    to the photograph in some way, correct?
 5           A.   It was not.
 6           Q.   So, if somebody copied the photograph itself, the
 7    copyright management information that you claim is in the post
 8    would not have been copied with it?
 9           A.   That's correct.
10           Q.   So, to your knowledge if somebody copied just the
11    photograph from your Facebook page and posted it somewhere
12    else on Facebook, the copyright management information you're
13    describing would not necessarily be copied with it?
14           A.   That's correct.
15           Q.   So, posting a copy of the photograph without that
16    copyright management information would not require removing
17    the copyright information from the photograph, would it?
18           A.   I mean, from a technical perspective it would not
19    require it.
20                MR. ALLAN:    Just answer the question.
21           A.   I'm just trying to make sure I understood it, that's
22    all.
23           Q.   All right.    Unless you need a break, we're going to
24    start walking through the comments on the post.           Is that okay?
25           A.   We're going to go through all of them?


     www.NCOepo.com                   Depositions, Inc.
     info@NCOepo.com            Serving all of North Carolina      (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 26 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                        Page 26

 1           Q.   Not one by one but the sticky tabs for them.
 2           A.   All right.
 3           Q.   Okay.    All right.      If you look at the first page of
 4    Exhibit 11, see Josh Vallee says, "This is good, I just might
 5    have to steal this one"?
 6           A.   Right.
 7           Q.   Okay.    If you look on the second page you respond to
 8    him saying, "Go ahead 11 ?
 9           A.   Right.    An explanation, he is my --
10                MR. ALLAN:    There is no question.
11           A.   Okay.
12           Q.    If you look still at that first page to the lower
13    right hand corner of Vallee 1 s post, do you see that little
14    one?
15           A.   Yes.
16           Q.    Is that an indication of a like of his comment?
17           A.    I don't know.
18           Q.   Okay.    We weren't able to confirm whether or not it is
19    a like because the post appears to no longer be public.            So,
20    that is one of the reasons we need a fresh, live link to the
21    post.       Do you remember if you liked his comment?
22           A.    That I liked it, is that a Facebook like?
23           Q.   A Facebook like.
24           A.    I don't remember.
25           Q.    Okay.   If you look at page two, so MB 014, about two


     www.NCOepo.com                      Depositions, Inc.
     info@NCOepo.com               Setving all of Norlh Carolina    (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 27 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                                       Page 27

 1    thirds of the way down, Tonya Liburd says,                11
                                                                     Stealing 11   ,   do you
 2    see that?
 3         A.   Uh-huh.
 4         Q.   Again, it looks like we have an indication that her
 5    comment was liked.       Do you remember whether you Facebook liked
 6    her comment?
 7         A.   I don 1 t recall.
 8         Q.   Okay.     All right.    We 1 re going to turn to page MB 026.
 9         A.   Okay.
10         Q.   All right.     Right under the image that 1 s there, Joseph
11    Hennessy also commented, "I had to steal this", and it again
12    appears somebody has Facebook liked his comment.                      Do you
13    remember if you Facebook liked his comment?
14         A.   I do not.
15         Q.   Okay.     Mr. Bradley, did you read all of these comments
16    when they started coming on to your post?
17         A.   Probably not all of them.
18         Q.   Did you notice that this many people were commenting
19    on your post?
20         A.   Yes.
21         Q.   Did you notice how many people were sharing your
22    post?
23         A.   Yes.
24         Q.   When you first made this post in December 2017, what
25    did you expect would happen?


     www.NCOepo.com                   Depositions, Inc.
     info@NCOepo.com            Serving all of North Carolina                  (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 28 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEWon 12/12/2019                                            Page 28

1          A.   As with other posts I have done there, I might get
2     five to ten, maybe fifty at most likes.               Typically that's what
 3    usually happens with my posts.           Josh, for example, always
4     tends to like my posts so I wasn't surprised at all he was the
 5    first one to like it.
 6         Q.   Okay.    Did you expect to do anything else with the
 7    meme that you created?
 8         A.   At that time, no.
 9         Q.   So, you did not expect it to go viral?
10         A.   No.

11         Q.   You did not expect to use it on merchandise of any
12    kind?
13         A.   At that time, no.
14         Q.   So that you expected five to ten, maybe fifty people
15    to like it.       Did you expect people to share it?
16         A.   Maybe a couple.
17         Q.   But you did expect that at least one person might
18    share it?
19         A.   I didn't expect it.        I wouldn't have been surprised.
20         Q.   When did you first realize that your meme was going
21    viral?
22         A.   I believe it was not too long later that night after I
23    posted it when there was a couple, maybe a hundred shares all
24    of a sudden or something like that, that just seemed to be an
25    enormous number for me.


     www.NCOepo.com                   Depositions, Inc.
     info@NCOepo.com            Se,ving alt of North Carolina          (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 29 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                                     Page 29

 1                Q.    Okay.   When did you first see it published by someone
 2    other than yourself?
 3                A.    December 2018.
 4                Q.    So, between December 2017 and December 2018 you were
 5    unaware that other places were posting your meme?
 6                A.    That's correct.
 7                Q.     If we can turn to MB 040.        All right.       You see there
 8    is a comment by Angie Fogo Moulton and you responded to it
 9    saying, "Sorry, the picture is the joke.                         I included the link
10    to my blog because I thought people might enjoy it.                         I really
11    didn't expect 100 shares, so this is kind of surprising to
12    me 11   •        Then you have a parenthetical comment.             This was it says
13    that it was one year ago, so presumably that 1 s one year ago
14    from
15                A.     I believe that is probably not correct because from
16    what I understand Facebook, for example, it would have to be
17    if we looked at it today, December 7th of this year it would
18    still say one year and then if we look at it December 8th then
19    it just goes to two years, but this was shortly after,
20    probably within a week of the original posting.
21                Q.     All right.   Again, if we had the live version of the
22    post we would be able to more easily verify whether that one
23    year mark means December               1
                                                 18 or December    1
                                                                       17, so again, if you
24    could figure out where the post still lives that would be
25    helpful in confirming that, but to your memory you believe


     www.NCOepo.com                          Depositions, Inc.
     info@NCOepo.com                   Serving all of North Carolina             (919) 557-4640
              Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 30 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEWon 12/12/2019                                       Page 30

 1    that this was still within a week of the December 2017 post?
 2         A.   Correct.    Almost all of the comments were within a
 3    couple of weeks of the original posting.
 4         Q.   Okay.    So, within a week of the original posting you
 5    were aware that it was being widely shared?
 6         A.   Shared, yes.
 7         Q.   Okay.    If you turn the page to 41, this is why I
 8    question the timeline of Moulton's comment being one week
 9    after, you see here Mick Macklemore making a comment about the
10    edit.     Did you make an edit to your post prior to December
11    2018?
12         A.   Yes.     I put in the link to my blog.
13         Q.   Okay.
14         A.   That's all.     At that point there was 12,000 shares.
15         Q.    Did you look at the shares as they were happening?
16         A.    The first couple of weeks.
17         Q.    So, after that you didn't really follow up on the
18    subsequent shares in your Facebook history?
19         A.    I would look perhaps once a month and they hadn't been
20    changing much after that, it was still at 19,000, some odd
21    number of shares.
22         Q.    So, by changing much you mean the number of shares?
23         A.    The number of shares, yes.
24         Q.    Okay.    Did you go through to look at the individual
25    shares that were happening to see what those ultimate reshares


     www.NCDepo.com                   Depositions, Inc.
     info@NCDepo.com            Setving all of North Carolina     (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 31 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                         Page 31


 1    looked like?
 2         A.   At first I did but with that many shares I didn't
 3    bother.
 4         Q.   Why?
 5         A.   It took too much of my time.
 6         Q.   Why did you add the link to your blog to the post?
 7         A.   Because I wanted people to read my blog.
 8         Q.   All right.    You see here that same thread on page 41
 9    between you and Mick Macklemore?
10         A.   Yes.
11         Q.   It says at the bottom of his response to you, view 29
12    more replies, and that's an unexpanded list of replies?
13         A.   Yes.    He just kept insulting me and saying I was
14    sleazy for including my blog link on there and one of my
15    friends, Verna, defended me and he started saying nasty things
16    to her and I said well, she has every right to be here, she's
17    one of my friends, you're not, and that's it.             At which point
18    he blocked me which is why you see the blank.             I don't know
19    why it didn't print out all 29 replies.
20         Q.   Okay.    The rest of those replies are about the post?
21         A.   Yes, about the linking to the blog.
22         Q.   Okay.    Mr. Bradley, what was your response when the
23    meme started going viral?
24         A.   From the Facebook perspective I was pleased.
25         Q.   What about not the Facebook perspective?


     www.NCOepo.com                   Depositions, Inc.
     info@NCOepo.com            Serving all of North Carolina        (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 32 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                               Page 32

1          A.    Then I was concerned because I wasn 1 t aware that it
 2    was so widespread other than the shares on Facebook and I was
 3    both a little flattered and a little annoyed that people were
 4    stealing it, not sharing it, but literally stealing it because
 5    when I see somebody say on Facebook that they 1 re stealing
 6    something I assume they mean sharing because that 1 s what
 7    typically people say, that 1 s what they do and I was concerned
 8    that people were actually stealing it and not sharing it.
 9         Q.    Okay.     So, when you hear somebody saying that they 1 re
10    going to steal it, to you that means sharing?
11         A.    Yes.
12         Q.    What 1 s the basis of that belief?
13         A.    Just like my friend Josh, who is my cousin 1 s husband,
14    when he says steal it he means share it.                   Other people that I
15    have had say steal it, they mean share it because they
16    actually do share it.        They don 1 t really steal it.
17         Q.    Were all of the people circulating the photograph your
18    friends?
19         A.    No, but I assumed that when since everyone else that I
20    had ever heard say steal it meant share it, I assumed that
21    that was true of all of the rest.
22         Q.    But it was just an assumption on your part?
23         A.    It was.
24         Q.    Okay.     All right.    If we turn to MB 43, so here about
25    half way down we see your friend Josh Vallee commenting


     www.NCDepo.com                    Depositions, Inc.
     info@NCDepo.com             Serving all of North Carolina             (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 33 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                              Page 33

 1    again?
 2         A.     Yes.
 3         Q.     11
                       OMG, this got some traction Matthew 11 , and you respond
 4    to him saying,         11
                                  1 know, still can't believe it, I am stunned,
 5    the good news is I thought of something even better, coming
 6    soon 11 ?
 7         A.     Yeah.
 8         Q.     So, is this an accurate statement that you were
 9    stunned in a happy way when it started going viral?
10         A.     Yes.      Again, this is just after, this is still
11    probably around 13,000 shares.
12          Q.    Okay.
13          A.    So, it's still within about a week or two of the
14    original posting.
15          Q.    And then here you see down at the bottom of that back
16    and forth between you and Josh there is another option to view
17    one more reply?
18          A.    Yeah.      I don't remember off hand what that is.
19          Q.    Okay.      So, Mr. Bradley, earlier you said that you
20    believed you first became aware that other mediums were
21    sharing the photograph in December of 2018; is that correct?
22          A.    Yes.      To the best of my knowledge, that is correct.
23          Q.    Okay.      This is now Exhibit 12.
24                                               (Whereupon, Defendant's 12 is
25                                              marked for identification.)


     www.NCOepo.com                          Depositions, Inc.
     info@NCOepo.com                   Serving all of North Carolina     (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 34 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                                      Page 34

 1         Q.   You see that this is a post from you on April 20,
 2    2018?
 3         A.   Yes, that is true.             I had forgotten that one.
 4         Q.   Okay.        Tell me what this post is?
 5         A.   Well, my friend Luke Thompson had let me know that my
 6    picture was on The Most Clever Puns the Internet Has to
 7    Offer.
 8         Q.   Why did you share that article?
 9         A.   Well, I was pleased that it had been shown somewhere
10    else.
11         Q.   Somewhere else meaning not Facebook?
12         A.   That 1 s correct.
13         Q.   Okay.        If you look at your first comment under that
14    post you say,     11
                             Hey, I 1 m famous, my picture made the list of
15    the most clever puns on the internet, woo hoo 11 ?
16         A.   Yes.
17         Q.   You were excited by this coverage?
18         A.   Granted.
19         Q.   Okay.        If you look at the third comment that you have
20    on that post you say,          11
                                          About my picture,        1
                                                                       The person who came
21    up with this one definitely leveled up in the pun game 111                     ,   is
22    that a quote from the article?
23         A.   I believe that is.
24         Q.   Okay.        Since the article said the person who came up
25    with this one, does that mean that the article did not


     www.NCDepo.com                      Depositions, Inc.
     info@NCDepo.com               Se,ving all of Norlh Carolina                (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 35 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                         Page 35

 1    identify you as the creator of the meme?
 2           A.   That's correct.
 3           Q.   And yet you still shared this article and celebrated
 4    it?
 5           A.   Yes.
 6           Q.   Okay.     Were you aware of other articles that
 7    celebrated the photograph?
 8           A.   To my knowledge, not until about December of 2018.
 9           Q.   Okay.
10                                         (Whereupon, Defendant's 13 is
11                                         marked for identification.)
12           Q.   All right.     Exhibit 13 is a BuzzFeed article, 17 Puns
13    That You'll Need to be a Little Clever to Get, posted on
14    January 27, 2018?
15           A.   Uh-huh.
16           Q.   And the puns in the back did not print their images
17    for unknown reasons.         Let's see.       If you look at AG 0036, you
18    can see number six there, this pun, which is just wrong on so
19    many levels?
20           A.   Uh-huh.
21           Q.   With what appears to be the photograph, correct?
22           A.   Correct.
23           Q.   Okay.     And this does not identify you?
24           A.   That is also correct.
25           Q.   In any way?


     www.NCOepo.com                    Depositions, Inc.
     info@NCOepo.com             Serving all of North Carolina       (919) 557-4640
            Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 36 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                        Page 36


1          A.    Correct.
 2         Q.    Do you remember seeing this article?
 3         A.    No, I do not.
 4         Q.    Okay.
 5                                         (Whereupon, Defendant's 14 is
 6                                        marked for identification.)
 7         Q.    This is an article from August 26, 2019, The Most
 8    Clever Puns The Internet Has To Offer, on page starting on
 9    AG 0072 towards the end you can first see at the bottom the
10    caption, that's so wrong, and on the next page appears to be a
11    clipped version of the photograph, correct?
12         A.    Yes.
13         Q.    This does not identify you with the photograph,
14    correct?
15         A.    That's correct.
16         Q.    Okay.   Have you seen this article before?
17         A.    Not to my knowledge, no.
18         Q.    Okay.
19                                         (Whereupon, Defendant's 15 is
20                                        marked for identification.)
21         Q.    Okay.   So, you see this is a post on Facebook from
22    Unilad Tech?
23         A.    Okay.
24         Q.    And that is the photograph, correct?
25         A.    Yes.


     www.NCOepo.com                    Depositions, Inc.
     info@NCOepo.com             Serving all of North Carolina     (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 37 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                         Page 37

 1         Q.    With the caption this is wrong on so many levels?
 2         A.    Yes.
 3         Q.    This does not identify you with the photograph,
 4    correct?
 5         A.    That 1 s correct.
 6         Q.    Do you remember having seen this before today?
 7         A.    No, I do not.
 8         Q.    Okay.
 9                                         (Whereupon, Defendant 1 s 16 is
10                                         marked for identification.)
11         Q.    This is the Twisted Sifter.            This is an article that
12    was published on September 18, 2019, The Shirk Report on
13    page --
14         A.    51.

15         Q.    Thank you.    That is a picture of the photograph?
16         A.    Uh-huh.
17         Q.    With no connection between you and the photograph,
18    correct?
19         A.    Correct.
20         Q.    Do you remember having seen this before today?
21         A.    No, I do not.
22                                         (Whereupon, Defendant 1 s 17 is
23                                         marked for identification.)
24         Q.    This is from Flip image and you see this is actually
25    other memes regarding levels?


     www.NCOepo.com                   Depositions, Inc.
     info@NCOepo.com            Serving all of North Carolina        (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 38 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                        Page 38.

 1         A.   Uh-huh.
 2         Q.   So, this meme is wrong on so many levels on that first
 3    page there?
 4         A.   Uh-huh.
 5         Q.   Do you recall seeing any of these?
 6         A.   No.
 7         Q.   All right.     You never saw any of those images prior to
 8    December, 2017?
 9         A.   Not to my knowledge.
10         Q.   Okay.     All right.       So looking at the Exhibits 14, 15,
11    16 and the BuzzFeed article, do any of these articles identify
12    authors of the memes?
13         A.   You mean are you talking about the other pictures?
14         Q.   Uh-huh.
15         A.   I   don't know.      I   haven't looked at the articles.
16         Q.   Okay.     Do you want to pull out Exhibit 14?
17         A.   I don't see any.
18         Q.   Okay.
19         A.   And I would have to look at each and every one, but I
20    don't see any.
21         Q.   Okay.     That's fine.       Mr. Bradley, since December 2017
22    when you made the wrong on so many levels meme, have you since
23    posted other memes and hoped that they would go viral?
24         A.   Well, according to the definition you have of memes it
25    almost has to go viral for it to be a meme so by that


     www.NCOepo.com                     Depositions, Inc.
     info@NCOepo.com              Serving all of North Carolina     (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 39 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                       Page 39

1     definition no because nothing else that I posted on my
 2    personal Facebook pages had that same reaction.
 3         Q.   Have you posted other images with words overlaid in
 4    them in a funny or cleaver way that you intended for people to
 5    share?
 6         A.   Yes.
 7         Q.   Okay.   Go back to the, yeah, full post, MB 058.
 8         A.   Okay.
 9         Q.   About two thirds of the way down you see that you made
10    a comment, "If you liked my previous post check out the latest
11    one, dot dot dot"?
12         A.   Yes.
13         Q.   So, you were encouraging people who had looked at,
14    commented, shared and liked the photograph to follow your
15    other materials?
16         A.   Yes.
17         Q.   And to share, comment, like?
18         A.   Yes.
19         Q.   Okay.    You wanted those other images?
20         A.   Yes.
21         Q.   To be shared and to go viral?
22         A.   Yes.
23         Q.   Okay.
24                                        (Whereupon, Defendant's 18 is
25                                        marked for identification.)


     www.NCOepo.com                   Depositions, Inc.
     info@NCOepo.com            Se,ving all of North Carolina     (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 40 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                                           Page 40

1          Q.   r 1 m handing you a document marked MB 70.                   So, this is
 2    a post of yours, yes?
 3         A.   Correct.
4          Q.   Okay.      So, you posted several photos of a hammer
 5    followed by drills with commentary on them?
 6         A.   Yes.
 7         Q.   Within this image or this series of images that you
 8    posted, did your name appear on those images?
 9         A.   On the images, no.
10         Q.   Okay.      Your first comment there on MB 071 says,                     11
                                                                                             As
11    always, please feel free to share 11 ?
12         A.   Correct.
13         Q.   Okay.      And then, if you see further down below,
14    Jennifer rppoliti says,             11
                                               Matt, Matt, Matt, have you learned
15    nothing from the so many levels debacle?                    Watermark those
16    photos, man 11   •



17         A.   Uh-huh.
18         Q.   Well, then there is 17 replies, r 1 m not sure if that 1 s
19    above or below your comment, but your second .comment to her on
20    this page says, well, your first comment says,                   11
                                                                            Actually, r
21    copyrighted that photo 11       •         Your second comment says,       11
                                                                                     And r 1 11
22    do the same here if it takes of f11?
23         A.   Yes.       And r meant immediately, not waiting for it.
24              MR. ALLAN:       Wait until there is a question.
25         A.   Sorry.       Sorry.       Sorry.


     www.NCOepo.com                     Depositions, Inc.
     info@NCOepo.com              Setving all of North Carolina                 (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 41 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                       Page 41

 1         Q.   Why would you not copyright it immediately?
 2         A.   It costs money.
 3         Q.   Why would you not put your name in a watermark on the
 4    image immediately?
 5         A.   I hadn't thought of it.
 6         Q.   Why wait until it becomes popular?
 7         A.   Again, because copyrighting it would cost money and I
 8    just didn't feel like spending money on anything unless
 9    somebody liked it, it actually took off.
10         Q.   So, until after it went viral?
11         A.   Correct.
12         Q.   Okay.
13                                        (Whereupon, Defendant's 19 is
14                                        marked for identification.)
15         Q.   So, this is another post by you?
16         A.   Yes.
17         Q.   Okay.     And this is another pun, Buoys will be Buoys
18    but they're buoys?
19         A.   Yes.
20         Q.   So, this is another meme that you created?
21         A.   Uh-huh.
22         Q.   Are those photographs your photographs?
23         A.   No, they're not.
24         Q.   Okay.     In the drills pictures, the previous exhibit,
25    were those photographs your photographs?


     www.NCOepo.com                   Depositions, Inc.
     info@NCOepo.com            Setving all of North Carolina     (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 42 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                          Page 42

1            A.   Yes, they were.
 2           Q.   Those ones were.       Okay.     But the photographs on
 3    Exhibit 19 are not?
 4           A.   No, they're not.
 5           Q.   Okay.     This also does not have within those images any
 6    association of your name?
 7           A.   That's correct.
 8           Q.   No watermark claiming them as yours?
 9           A.   That's correct.
10           Q.   Okay.     Mr. Bradley, Exhibit 19 was not produced by
11    you?
12           A.   No, it wasn't.
13           Q.   Okay.     Why?
14           A.   I don't understand the question.
15           Q.   Okay.
16           A.   Why wasn 1 t it produced by me?
17           Q.   Uh-huh.
18           A.   I didn't take the pictures.
19           Q.   But you made the post?
20           A.   Yes.
21           Q.   Okay.     Can you explain to me why the fact that you did
22    not take the pictures made you believe that this Facebook post
23    of a meme that you shared was not responsive?
24           A.   At the time I did not understand what the copyright
25    laws were.


     www.NCDepo.com                      Depositions, Inc.
     info@NCDepo.com               Setving all of North Carolina      (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 43 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                                  Page 43

1            Q.   Can you explain what you mean by that?
 2          A.    I didn 1 t understand what could and could not be
 3    copyrighted.
 4           Q.   What 1 s the impact of that lack of understanding?
 5           A.   Well, if anybody had copyrighted these photos, I would
 6    be liable for a copyright infringement on those individually,
 7    so.
 8           Q.   What 1 s the basis for your belief in that?
 9           A.   What I have learned about copyright laws since then.
10                MR. ALLAN:      You can answer the question to the extent
11    it doesn 1 t disclose communications you had with counsel.
12           A.   No, that 1 s before what I read in December 2018 about
13    copyright law.
14           Q.   Okay.
15                                            (Whereupon, Defendant 1 s 20 is
16                                           marked for identification.)
17           Q.   This is not a meme.          This is a news article,
18    correct?
19           A.   Correct.
20           Q.   Okay.      You can turn to page two, see that Tyler Potter
21    commented,     11
                          No matter which side you take, it 1 s just wrong on
22    so many levels 11      •   You responded,      11
                                                          It I s everywhere now.   I met
23    a guy at work who said that was one of his favorite pictures
24    on the internet.           He uses it all the time.            When he found out
25    I took it, he acted like he was meeting a celebrity idol11?


     www.NCOepo.com                       Depositions, Inc.
     info@NCOepo.com                Se,ving all of North Carolina             (919) 557-4640
            Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 44 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                      Page 44

 1         A.   Yes.
 2         Q.   Okay.     How did you respond to the person at work
 3    telling you that it's one of his favorite pictures on the
 4    internet and that he uses it all of the time?
 5         A.   I warned him to be careful of copyright
 6    infringement.
 7         Q.   You warned him to be careful of copyright
 8    infringement?
 9         A.   Yes.
10         Q.   So, you say he acted like he was meeting a celebrity
11    idol?
12         A.   Yes.
13         Q.   Was that pleasing?
14         A.   Yes.
15         Q.   Okay.     You can pull out the request for production
16    responses that you gave.          That's Exhibit 3.
17         A.   Okay.
18         Q.   All right.      If you could turn to page nine.      At the
19    top of the page document request number 22 says, asks you to
20    produce documents sufficient to show and identify any
21    photograph or other creative work that Plaintiff created or
22    authored and posted online.
23              MR. ALLAN:     Where are we?
24         Q.    Page nine at the top, number 22.
25               MR. ALLAN:     Okay.


     www. NC De po. com               Depositions, Inc.
     info@NCOepo.com            Setving all of North Carolina     (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 45 of 99
       BRADLEY vs ANAL YT/CAL GRAMMAR
       BRADLEY, MATTHEW on 12/12/2019                                      Page 45

  1          Q.   Documents sufficient to show and identify any
  2     photograph or other creative work that Plaintiff created or
  3     authored and posted online with the intent, design, aim, hope
  4     or purpose that it would become a meme, your response to that
  5     RFP was Plaintiff does not have any documents in his
  6     possession responsive to request number 22, do you see that?
  7          A.   Yes.
  8          Q.   Looking again at Exhibit 19?
  9          A.   Yes.
 10          Q.   Is this a meme?
 11          A.   No, not at this point.
 12          Q.   What do you think it is?
 13          A.   Just a picture that I made.
 14          Q.   Okay.    Is it a creative work?
 15          A.   Yes.
 16          Q.   Okay.    So, it's a creative work that you made?
 17          A.   Yes.
 18          Q.   Okay.    And you posted it online, yes?
 19          A.   Yes.
· 20         Q.   And did you believe it might become a meme?
 21          A.   Maybe, but honestly I have no idea what makes
 22     something a meme so I just posted.
 23          Q.   Did you hope people would share it?
 24          A.   Not really.     I guess I would have been pleased if
 25     people shared it but I didn't hope that they shared it.


       www.NCOepo.com                   Depositions, Inc.
       info@NCOepo.com            Serving all of North Carolina     (919) 557-4640
            Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 46 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                               Page 46

 1           Q.   Okay.    If you look at the comment on, the first
 2    comment on Exhibit 19, Josh Vallee says, "Another attempt?                     I
 3    don't know if anything will top your first one", and then you
 4    respond, ''That was lightning in a bottle.                  I had many before,
 5    I will have more in the future.             If I get lucky again, well,
 6    it happens"?
 7           A.   Yeah.
 8           Q.   That's the hope, that the creative works you make will
 9    go viral?
10           A.   No.     It's a statement that if it ever happens again,
11    because I don't know if it ever will.                I'm not trying to
12    necessarily.         I'm just posting things that I think are
13    funny.
14           Q.   You say I will have more in the future?
15           A.   More pictures like that.          I frequently post pictures
16    like that.
17           Q.   Okay.    And that was the basis for why you believe that
18    this post was not responsive to request for production number
19    22?

20           A.   Yeah.     I'm not trying to make anything become, go
21    viral.      I just posted just as much as I had before, just as
22    much as I have since, maybe a little less actually.                   I have
23    been busier.
24           Q.   Have you created other creative works similar to
25    Exhibit 19 that you did not produce?


     www.NCOepo.com                     Depositions, Inc.
     info@NCOepo.com              Setving all of Norlh Carolina            (919) 557-4640
            Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 47 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                             Page 47

 1         A.    Yes.
 2         Q.    How many?
 3         A.    Same reason, I don 1 t know how many.           I have been doing
 4    it for years on Facebook.
 5         Q.    Okay.     So, you 1 re not aware of how many other of these
 6    types of creative works?
 7         A.    No.     Sometimes I do one or two a week.          Sometimes it 1 s
 8    months between them.        So, it 1 s just something I do for fun to
 9    share with my friends.          I don 1 t think of them as something I 1 m
10    trying to make go viral because I donit have any idea how to
11    do that.
12         Q.    Do you hope any of them will be shared?
13         A.    Not hope.     Pleased if they are shared but if they
14    aren 1 t it 1 s like I 1 m doing if for my friends, like I said.            If
15    they want to share them, fine, if they don 1 t, fine.
16         Q.    You 1 re posting them for public consumption?
17         A. • Yes.
18         Q.    Okay.
19         A.    As I said, if they want to share them, fine.
20         Q.    Okay.     All right.    If you go to page MB 063 of the
21    December 17 Post document, Exhibit 11.
22               MR. ALLAN:     I 1 m sorry.    What page?
23               MS. LAWSON:     063.
24         Q.    Down at the very bottom of the page, Ricco Wayne
25    Fleming said, "Matthew Bradley, can you post a non meme


     www.NCOepo.com                    Depositions, Inc.
     info@NCOepo.com             Serving all of North Carolina           (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 48 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                                Page 48

 1    version?          It'd be fun to see who gets it without the actual
 2    phrase 11   •      And the next page you say, "No problem 11 , and you
 3    provide a link to a post?
 4         A.         I believe that is the link to the original post before
 5    the edits, but I'm not certain.
 6         Q.         Okay.     So, this is requesting a link back to the
 7    photograph as it appears in Exhibit 2 of your complaint, not
 8    the edited version that you posted after December 2018,
 9    correct?
10         A.         I believe that's correct, yes.
11         Q.         Okay.
12                                              (Whereupon, Defendant's 21 is
13                                             marked for identification.)
14         A.         I had forgotten I had even posted this.
15         Q.         All right.     So, this is, to the best of your
16    recollection is this the post that you were linking to in the
17    unmeme'ed version?
18         A.         I believe this is, but the difference is that it does
19    have the copyright information on it.
20         Q.         This is dated December 15th, 2018?
21         A.         Yes.
22         Q.         So, this one has the actual a copyright watermark down
23    at the bottom right hand corner, correct?
24         A.         I don't call it a watermark.            I just call it a
25    copyright.             A watermark is a different thing.


     www.NCDepo.com                         Depositions, Inc.
     info@NCOepo.com                  Setving all of Norlh Carolina         (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 49 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                                Page 49


1          Q.    Fair enough.     All right.
 2                                         (Whereupon, Defendant's 22 and 23
 3                                        are marked for identification.)
 4         Q.    All right.     We're going to look at 22 and 23 together.
 5    So, Exhibit 22, MB 066 is what you produced as the edit
 6    history for the December 2017 post, and then Exhibit 23,
 7    AG 0010, is what Analytical Grammar produced as the edit
 8    history it found when the post was still public.                  Can you
 9    explain why your production shows an incomplete edit
10    history?
11               MR. ALLAN:     Objection.      You can answer.
12         A.    As far as I know, it would probably be a Facebook --
13    better off asking Facebook that question.                  I have no idea.
14         Q.    Okay.   All right.      So, looking at Exhibit 23, you can
15    see that it first shows this is wrong on so many levels
16    December 8th, 2017 at 5:02 P.M. and the image there is
17    missing, but the image there was the photograph, correct?
18         A.    That's correct.
19         Q.    Then it shows that on December 14th, 2017 at
20    11:31 A.M. you edited it to add wow, I am stunned and then you
21    provide a link to your blog, correct?
22         A.    Correct.
23         Q.    Okay.   And then there is another edit on December
24    14th, 2017, not too long later, where then you add an
25    explanation for why you edited the post's caption, correct?


     www.NCDepo.com                    Depositions, Inc.
     info@NCDepo.com             Setving all of North Carolina            (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 50 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                            Page 50

 1         A.   Correct.
 2         Q.   Okay.     And then we see down on December 14th, 2018 at
 3    10:48 P.M. you added a notation,           11
                                                      Please note that this
 4    picture is copyrighted.          I appreciate all of you who shared
 5    it, very unexpectedly.          Some people, however, are passing it
 6    off as their own work.          I took the picture with my phone.
 7    This is the original photo, meme added 11 ?
 8         A.   Uh-huh.
 9         Q.   That was when you substituted the picture that now
10    appears on page one of Exhibit 11, correct?
11         A.   I can verify that.        Exhibit 11.
12         Q.   Yes.    It's the large, it's the post one right there.
13         A.   This one?
14         Q.   Uh-huh.
15         A.   I believe that's correct.
16         Q.   Okay.
17         Q.   What prompted you to change the picture?
18         A.   Well, there are two changes to the picture.              One is
19    adding the words and the other is adding the copyright.                 The
20    words, I just thought that some people had commented that I
21    should add the words and I figured while I'm doing that I
22    might as well add that as well.            The copyright is for my own
23    protection.
24         Q.   Okay.     What prompted the change?
25         A.   Which change?


     www.NCDepo.com                   Depositions, Inc.
     info@NCDepo.com            Serving all of North Carolina           (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 51 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                          Page 51

 1         Q.    The change to the photograph?
 2         A.    Which change to the photograph?
 3         Q.    Let's take them one by one.           What prompted the
 4    addition of the actual, the pun joke?
 5         A.    As I said, you just asked that question and I said
 6    people suggested that it would be better to have the words in
 7    there as well.
 8         Q.    Right.    But this was a year later?
 9         A.    Yes.
10         Q.    What made you go between December 2017 to December
11    2018 to decide now is the time that I'm going to change the
12    words?
13         A.    That week I didn't have anything to do because of my
14    work situation.        I was also going to be having surgery shortly
15    and I just happened to revisit it that week and took care of
16    it then.
17         Q.    Okay.    Then what prompted the addition of the
18    copyright?
19         A.    I had copyrighted it.
20         Q.    Okay.    So, you had at that point received your
21    registration?
22         A.    No.     I had filed it.
23         Q.    Okay.    What prompted you to file that?
24         A.    To answer that question fully I'm going to start with
25    Dick from accounting, and --


     www.NCDepo.com                    Depositions, Inc.
     info@NCDepo.com             Se,ving all of Norlh Carolina        (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 52 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                         Page 52

1                 MR. ALLAN:     Before you give cryptic answers, don 1 t
 2    disclose any communications with your attorney.
 3         A.     I won 1 t.
 4                MR. ALLAN:     Okay.
 5         A.     As I said --
 6         Q.     If I may interrupt you very quickly, I 1 m not asking
 7    about the substance of any communications with an attorney but
 8     if you did talk to an attorney that fact is something you can
 9     share.
10         A.     No.     What happened was, as I said, that week I didn 1 t
11     have anything to do workwise and I just happened to do a
12    Google image search and that 1 s when I found out that it was
13     all over the place and I clicked on the first one and it was a
14     Reddit post and it was my photo and somebody had put their,
15     given themselves credit and the first name was Dick from
16     accounting and that annoyed me and at that point I decided to
17     see -- there were two problems there, one is somebody had
18     taken the picture and used it somewhere else without my
19     knowledge, and second of all they had taken credit for
20     themselves.        Both of those annoyed me and so then I started to
21     look into copyrighting it.
22         Q.     Okay.     And then looking again at page MB 13 of that
23     exhibit.
24         A.     Uh-huh.
25         Q.     Exhibit 11, so you have the text superimposed, this is


       www.NCOepo.com                   Depositions, Inc.
     · info@NCOepo.com            Setving al/ of North Carolina    (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 53 of 99
      BRADLEY vs ANAL YT/CAL GRAMMAR
      BRADLEY, MATTHEW on 12/12/2019                                        Page 53

 1     wrong on so many levels, and down in the right hand corner you
 2     have copyright 2018 Matthew J. Bradley?
 3          A.   Yes.
 4          Q.   The copyright application was not an image of the
 5     photograph with that text on it, correct?
 6          A.   No.     That is not correct.       It was both with and
 7     without the text.
 8.         Q.   Okay.
 9      (Whereupon, a recess was taken.)
10          Q.   Welcome back.     Mr. Bradley, you understand that you
11     are still under oath, correct?
12          A.   Yes.
13          Q.   Okay.     Let's turn back to Exhibit 2, the superseding
14     answers and objections to the first set of interrogatories.
15          A.   Yes.
16          Q.   Okay.     If you can turn to page nine, if can you just
17     confirm for me that that is your signature?
18          A.   Yes.
19          Q.   Okay.     Thank you.    And then if you can turn to page
20     eight, please, excuse me, page six.             I'm sorry.
21          A.   Uh-huh.
22          Q.   All right.     If you can look at interrogatory number 11
23     down towards the bottom.         In your response to that
24     interrogatory you said, "Plaintiff's name was conveyed in
25     connection with the initial publication of the photograph on


      www.NCDepo.com                   Depositions, Inc.
      info@NCDepo.com            Setving all of North Carolina       (919) 557-4640
           Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 54 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                           Page 54


1     his Facebook page 11       ,   do you see that?
 2         A.   Yes.
 3         Q.   Okay.     You are the plaintiff referred to in this
 4    response, correct?
 5         A.   Correct.
 6         Q.   Okay.     Other than your name, do you claim that there
 7    is any copyright management information conveyed in connection
 8    with the initial publication of the photograph?
 9         A.   No.     I agree with you.
10         Q.   Okay.      So, just to confirm some of what you said
11    earlier, there was no copyright tag that appeared in
12    connection with the initial publication of the photograph?
13         A.   Correct.
14         Q.   Sorry.         What?
15         A.   Co:i;:-rect.
16         Q.   Okay.      Was there any author attribution line conveyed
17    in connection with the initial publication of the
18    photograph?
19         A.   The Facebook post itself has my name on it.
20         Q.   Okay.      But not the photograph itself?
21         A.   That's correct.
22         Q.   Okay.      Is there any information that identified you as
23    the photographer conveyed in connection with the initial
24    publication of the photograph?
25         A.   Publication, yes, because it was on my Facebook page


     www.NCOepo.com                          Depositions, Inc.
     info@NCOepo.com                   Setving all of Norlh Carolina   (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 55 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                       Page 55

 1    and it had my name on it.
 2         Q.   Was there any information that identified you as the
 3    photographer on the photograph?
 4         A.   No.

 5         Q.   Okay.    All right.
 6                                        (Whereupon, Defendant's 24 is
 7                                        marked for identification.)
 8         Q.   This is the December 16, 2017 post by Analytical
 9    Grammar/Grammar Planet that shows the photograph along with
10    the caption this is wrong on so many levels, correct?
11         A.   Correct.
12         Q.   That image that appears there, is there anything that
13    was removed from the photograph?
14         A.   From the photograph, the photograph itself, no.           I
15    can't say whether any metadata was removed or not because I
16    can't tell from this.
17         Q.   So, to your knowledge nothing was removed from the
18    photograph when it was shared here?
19         A.   That's correct.
20         Q.   Sorry.     Can you answer?
21         A.   That's correct.
22         Q.   Thank you.
23              MR. ALLAN:     Let her finish the question.     Take your
24    time.
25         A.   Sorry.


     www.NCOepo.com                   Depositions, Inc.
     info@NCOepo.com            Serving all of North Carolina     (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 56 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                             Page 56

 1         Q.   Okay.    So, you said earlier that in December 2018 you
 2    decided to apply for a copyright registration, correct?
 3         A.   Yes.
 4         Q.   Okay.    You applied for two copyright registrations; is
 5    that correct?
 6         A.   That is correct.
 7         Q.   Okay.    What was wrong with the first application?
 8         A.   My legal counsel said that
 9              MR. ALLAN:    Objection and don't say what your legal
10    counsel said.
11         Q.   I'm not asking for what your legal counsel told you.
12    I'm asking for your understanding of why you decided to file
13    for a second application?
14         A.   It was on the advice -- can I say that?
15              MR. ALLAN:     No.
16         A.   No.     I don't know how to answer the question then.
17              MR. ALLAN:     Well, do you know why?           Can we take a
18    break?
19         Q.   I would prefer to finish the answer to the question.
20              MR. ALLAN:     If you can answer the question without
21    disclosing communications that you had with counsel, go ahead
22    and answer the question.         If you can't without disclosing what
23    you talked about with counsel, then I advise you not to answer
24    the question.
25         A.   Then I can't answer the question.


     www.NCOepo.com                   Depositions, Inc.
     info@NCOepo.com            Setving all of North Carolina           (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 57 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                          Page 57

 1         Q.   Okay.    The fact that you spoke with counsel is not
 2    privileged, merely the substance.
 3              MR. ALLAN:     Well, I think we're talking about the
 4    substance.
 5         Q.   Okay.    You have no independent knowledge for why you
 6    applied for a second copyright application?
 7         A.   That is correct.
 8         Q.   Okay.    Would you still like to take a break?
 9              MR. ALLAN:     I don't think so.          I think we have just
10    covered it.
11         Q.   Okay.
12         A.   Yeah.
13         Q.   Okay.    So we have Exhibit 25.
14                                        (Whereupon, Defendant's 25 is
15                                        marked for identification.)
16         Q.   Exhibit 25 is a copyright application dated December
17    14th, 2018?
18         A.   Yes.
19         Q.   Okay.    So, this was your application that you sent in
20    on your own?
21         A.   It does appear to be.
22         Q.   Okay.
23                                        (Whereupon, Defendant's 26 is
24                                        marked for identification.)
25         Q.   Exhibit 26, this is the public catalog of the


     www.NCOepo.com                   Depositions, Inc.
     info@NCOepo.com            Serving all of North Carolina         (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 58 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                       Page 58


 1    copyright registration Wrong on Many Levels, correct?
 2         A.    Correct.
 3                                        (Whereupon, Defendant's 27 is
 4                                       marked for identification.)
 5          Q.   Exhibit 27, this is the Certificate of Registration,
 6    correct?
 7          A.   That is correct.
 8          Q.   Okay.   You stated on here this was not a work made for
 9    hire and that you are the author, correct?
10          A.   That is correct.
11          Q.   Okay.
12                                        (Whereupon, Defendant's 28 is
13                                       marked for identification.)
14          Q.   Exhibit 28 is a Certification of Registration marked
15    VA   2-133-725, correct?
16          A.   Correct.
17          Q.   It is dated as the Effective Date of Registration is
18    January 3rd, 2019, correct?
19          A.   Correct.
20          Q.   Okay.   The Title of Work is 12082017knives.       Did you
21    select that title?
22          A.   No, I did not.
23          Q.   Okay.   This identifies you as the author of the
24    photograph, correct?
25          A.   Correct.


     www.NCOepo.com                   Depositions, Inc.
     info@NCOepo.com            Serving all of North Carolina      (919) 557-4640
           Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 59 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                      Page 59

 1         Q.    Okay.   Do you recall what you intended to do with this
 2    copyright registration?
 3         A.    This, the first or the second?
 4         Q.    The second.
 5         A.    That was part of the whole copyright procedure so I
 6    could defend my work.
 7         Q.    Okay.   Did you intend to make T shirts with this
 8    copyright registration?
 9         A.    I have thought about it.
10         Q.    When did you think about it?
11         A.    Probably a year and a half ago but I can 1 t say for
12    certain.
13         Q.    Okay.   So, you testified earlier that you did not
14    intend to do anything with the photograph in December of 2017,
15    correct?
16         A.    At that point, yes, that 1 s correct.
17         Q.    So, at some point in time you thought you might do
18    something with it?
19         A.    Yes.
20         Q.    Okay.   What prompted this decision?
21         A.    The fact that there were 20,000 shares.
22         Q.    Okay.
23         A.    Approximately.
24         Q.    Why T shirts?
25         A.    I had done T shirts for a family reunion so I knew


     www.NCOepo.com                    Depositions, Inc.
     info@NCOepo.com             Se,ving all of North Carolina    (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 60 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                          Page 60

 1    something about how to do them so I thought that would be good
 2    since I knew something about it but that's the only thing that
 3    came to mind.
 4         Q.   Have you ever made T shirts for public sale before?
 5         A.   Public sale before this, yes.
 6         Q.   When was that?
 7         A.   In either, yeah, November of 2019.
 8         Q.   So, not prior to December 2018?
 9         A.   No, that is not correct.          I had also done some several
10    years ago with CafePress for a couple different things that I
11    thought were funny.
12         Q.   Can you describe those T shirts to me, please?
13         A.   At this point, no, I cannot.            I do not remember
14    them.
15         Q.   But you believe that several years ago you used
16    CafePress to make T shirts?
17         A.   I didn't make any because I didn't sell any, so I made
18    them available for sale.
19         Q.   Okay.   So, have you ever sold T shirts for public
20    purchase?
21         A.   Most recently, yes.
22         Q.   Okay.   What was that?
23         A.   The fires that happened in northern California, they
24    were stopped a quarter of a mile from my house so I made
25    T shirts for a fundraiser for Cal Fire.


     www.NCOepo.com                   Depositions, Inc.
     info@NCOepo.com            Serving all of North Carolina         (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 61 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                      Page 61

 1         Q.   Okay.    When was that?
 2         A.   This would be in November of 2019.
 3         Q.   Okay.    So, you said that the idea for T shirts with
 4    the photograph occurred to you about a year and a half ago?
 5         A.   Yes.
 6         Q.   So, prior to November 2019?
 7         A.   Right.
 8         Q.   So, at the time that this application was made, you
 9    had never sold T shirts before, correct?
10         A.   That 1 s correct.
11         Q.   Have you made any T shirts with the photograph?
12         A.   Not yet.
13         Q.   Have you taken any steps in order to sell T shirts
14    with the photograph?
15         A.   Yes.
16         Q.   Can you describe those steps for me, please?
17         A.   I learned how to set up a Custom Ink account for the
18    T shirts I described about Cal Fire.
19         Q.   So, you have established an account?
20         A.   Yes.
21         Q.   Have you uploaded the photograph to that account?
22         A.   Not yet.
23         Q.   Okay.    You did not disclose any of that in your
24     interrogatories.      Is there a ·reason?
25         A.    I believe it is in the interrogatories where I talk


     www.NCOepo.com                   Depositions, Inc.
     info@NCOepo.com            Serving all of North Carolina     (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 62 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                      Page 62

 1    about how I have looked at doing the Custom Ink.
 2         Q.    Okay.   Did you intend to sell the photograph through
 3    the medium of T shirts via third-party Custom Ink as your
 4    response to interrogatory number four in Exhibit 2, is that
 5    what you 1 re referring to?
 6         A.    I believe so, yes.
 7         Q.    Okay.   You did not disclose that you have an actual
 8    account with them yet, correct?
 9         A.    When I answered those interrogatories I had not set up
10    the account yet.
11         Q.    When did you set up that account?
12         A.    A couple days after actually I had answered the
13    interrogatories because that was when I, yes, after we moved
14    back in after the evacuation from the fires.
15         Q.    If you can pick up Exhibit 2, please, and go to page
16    nine, do you see that that verification page is dated December
17    6, 2019, correct?
18         A.    That 1 s correct.
19         Q.    Okay.   December 6, 2019 is after November 2019,
20    correct?
21         A.    That 1 s correct.
22         Q.    Okay.   So, as of December 6, 2019 when you verified
23    that the answers in this interrogatory request were true and
24    complete, had you already created a Custom Ink account?
25         A.    Yes, I had.


     www.NCOepo.com                   Depositions, Inc.
     info@NCOepo.com            Serving all of North Carolina     (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 63 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                      Page 63

 1         Q.   Okay.   Why did you verify -- why did you not disclose
 2    that as of the date of your verification?
 3         A.   I believe the response that I had given was
 4    sufficient, that I had been looking into Custom Ink.          I didn't
 5    give all of the details to it but I didn't think the details
 6    of having set up a Custom Ink account was relevant.
 7         Q.   Okay.   Mr. Bradley, when did you respond to these
 8    interrogatories?
 9         A.   Let's see.     I received them it would be I believe it
10    was the first Sunday in November.
11         Q.   Okay.
12         A.   It might have been the second Sunday.
13         Q.   Do you recall making changes to the interrogatory
14    responses?
15         A.   Yes.    I made one change because I left off one word.
16         Q.   Okay.   Do you remember making any changes after last
17    Thursday?
18         A.   Yes.    It was one word.
19         Q.   Mr. Bradley, you see that this Exhibit 2 is titled
20    Plaintiff Matthew Bradley's Superseding Answers and Objections
21    to Defendant's First Set of Interrogatories?
22         A.   Yes.
23         Q.   Okay.   Do you understand that you have submitted two
24    sets of responses to these interrogatories?
25         A.   I understand you are saying that.


     www.NCDepo.com                   Depositions, Inc.
     info@NCDepo.com            Setving all of Norlh Carolina     (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 64 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                       Page 64

 1         Q.   Okay.     Do you recall seeing two different sets of
 2    interrogatory responses?
 3         A.   That were submitted to you?
 4         Q.   Uh-huh.
 5         A.   No, I do not.
 6         Q.   Okay.     So, you do not remember seeing a new set of
 7    interrogatory responses that were given to you to sign a
 8    verification page for last Thursday or Friday?
 9         A.   Yes, but I did not know that they were submitted to
10    you, the first set.
11         Q.   Okay.     So, I'm going to ask you to please look through
12    these responses that are here in Exhibit 2, just confirm to me
13    that when you signed that verification you had actually seen
14    every single one of these responses because some of them are
15    materially different from the first set that was produced?
16         A.   Yes, I have seen them and that is what I fixed with I
17    believe the one word.
18         Q.   Okay.     And we can get the original set that was
19    produced.     More than one word was changed.
20         A.   I don't know if you can or not.
21         Q.   Okay.     Can we take a break?
22     (Whereupon, a recess was taken.)
23         Q.   Okay.     Thank you for taking that moment.
24                                        (Whereupon, Defendant's 29 is
25                                       marked for identification.)


     www.NCOepo.com                   Depositions, Inc.
     info@NCOepo.com            Serving all of North Carolina     (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 65 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                         Page 65

 1         Q.    Mr. Bradley, you will see that Exhibit 29 is titled
 2    Plaintiff Matthew Bradley's Answers and Objections to
 3    Defendant's First Set of Interrogatories, where as Exhibit 2
 4    identifies that as the superseding answers and objections,
 5    correct?
 6         A.    Yep.    Correct.
 7         Q.    Okay.    Make sure we're on the same page here.      You
 8    mentioned a moment ago that you were not aware that this first
 9    document of Exhibit 29 was produced; is that correct?
10         A.    No.     I said I wasn't aware that you had it.
11         Q.    Okay.     Fair enough.     So you were not aware that it had
12    been sent to counsel for defendant?
13         A.    Correct.
14         Q.    Okay.     If you can please look at page seven of both
15    Exhibit 2 and Exhibit 29?
16         A.    Okay.
17         Q.    All right.     If you look at interrogatory number 13, it
18    asks you to describe the fee arrangement between you and
19    Liebowitz Law Firm, PLLC, Clements Bernard Walker, and Allan
20    IP Litigation, and identify the payer of fees and costs for
21    legal services in connection with this action, and then you
22    see on Exhibit 29 that the answer is, "Plaintiff objects to
23    interrogatory number 13 on grounds of attorney/client
24    privilege.        Accordingly, no further notice is required",
25    correct?


     www.NCOepo.com                    Depositions, Inc.
     info@NCOepo.com             Setving all of North Carolina     (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 66 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                                 Page 66


 1           A.        That 1 s correct.
 2           Q.        All right.      Then if you can look over at the
 3    superseding responses, Exhibit 2, same interrogatory number
 4    13, you can see the response now to interrogatory number 13
 5    says,       11
                       Plaintiff has retained Liebowitz Law Firm, PLLC, the
 6    firm, to enforce his copyrights under a contingency fee
 7    arrangement, the Firm advances all costs associated with the
 8    litigation and then deducts such costs from the proceeds of
 9    litigation 11        ,    correct?
10           A.         Correct.
11           Q.        Did you make that change?
12           A.        That 1 s an attorney/client privilege I believe.
13                      MR. ALLAN:     She just asked if you made that change.
14    That 1 s a yes or no.
15           A.         Okay.     I was making sure I understood.         No, I did
16    not.
17           Q.         Okay.     Were you aware of that change?
18           A.         Yes.
19           Q.         Okay.     Thank you.    Okay.      Let 1 s go back to T shirts.
20    How has Analytical Grammar 1 s post impacted your efforts to
21    sell T shirts?
22           A.         It has not.
23           Q.         Okay.     Because you had not yet made efforts to sell
24    T shirts?
25           A.         That 1 s correct.


     www.NCDepo.com                          Depositions, Inc.
     info@NCDepo.com                   Setving all of North Carolina         (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 67 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                      Page 67

 1         Q.   Okay.   When did you first contact somebody asking them
 2    to remove the photograph from the internet?
 3         A.   I believe that would have been December 2018.
 4         Q.   Okay.   So, you don't recall any earlier incident of
 5    asking somebody to remove the photograph?
 6         A.   I do not recall.
 7         Q.   Okay.
 8                                        (Whereupon, Defendant's 30 and 31
 9                                       are marked for identification.)
10         Q.   Exhibit 30 and 31 are emails you sent, one to
11    imgur.com and the other to Reddit, correct?
12         A.   That's correct.
13         Q.   The imgur email is dated December 14th and the Reddit
14    email is dated December 17th, correct?
15         A.   Correct.
16         Q.   Okay.   Do you recall any other emails you sent to
17    third parties prior to these two?
18         A.   Emails, no, I do not recall any emails.
19         Q.   Do you recall any other forms of communications?
20         A.   There were a couple around the same time.        There were
21    a total of five.
22         Q.   Who were they to?
23         A.   I don't recall.
24         Q.   What was their format?
25         A.   The format of what?


     www.NCDepo.com                   Depositions, Inc.
     info@NCDepo.com            Serving all of North Carolina     (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 68 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                        Page 68

 1           Q.   The format of those communications?
 2           A.   Their web page had a comment submission form.
 3           Q.   Did you receive a confirmation from those web pages?
 4           A.   No, I did not.
 5           Q.   Okay.   You don't recall what those other three
 6    websites were?
 7           A.   I do not recall what they are, what they were,
 8    no.
 9           Q.   Okay.   Do you remember when you made them?
10           A.   It would have been about the same time as these ones,
11    December 2018.
12           Q.   What did you do to try to identify those other three
13    web pages?
14           A.   I had done a Google image search and they came up.
15           Q.   Okay.   What efforts did you make after receiving the
16    request for production of documents and interrogatories to
17    remember or identify those other three web pages?
18           A.   I have them in a Word document and I sent that to my
19    attorney.
20           Q.   You had a Word document with five different web pages
21    you contacted?
22           A.   Three other ones.      These two are --
23           Q.   Three in addition to imgur and Reddit?
24           A.   Yes.
25           Q.   Okay.   That was not produced and we need to see that.


     www.NCDepo.com                   Depositions, Inc.
     info@NCDepo.com            Serving all of North Carolina       (919) 557-4640
            Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 69 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                          Page 69

 1                                        (Whereupon, Defendant 1 s 32 is
 2                                       marked for identification.)
 3         Q.   All right.     Exhibit 32 is a response you received from
 4    Reddit legal support and then your response to it as well?
 5         A.   Yes.
 6         Q.   Did you receive any other responses to those total of
 7    five inquiries that you sent?
 8         A.   Not that I 1 m aware of.
 9         Q.   Okay.    Did you follow up with any of those five?
10         A.   Directly, no.
11         Q.   Okay.     So, between December of 2018 and the present,
12    you have not followed up with any of those?
13         A.   No.     Directly with them, no.
14         Q.   Okay.     So, you have referred them to counsel?
15         A.   Correct.
16         Q.   All five of them?
17         A.   Yes.
18         Q.   Okay.     You still cannot remember the other three?
19         A.   I don 1 t remember off hand, no, I don 1 t.
20         Q.   Okay.    And you don 1 t recall whether any of the five,
21    other than this response from Reddit, responded?
22         A.   If I recall correctly one of the other ones did
23    message me a chat message saying that they would remove it,
24    but I may be mistaken at that point.              I may be mistaken.
25         Q.   Okay.     Your post, the photograph, excuse me, was


     www.NCDepo.com                   Depositions, Inc.
     info@NCDepo.com            Setving all of North Carolina         (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 70 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                      Page 70

 1    shared many more than five times in five places, correct?
 2         A.   As far as I know, it was shared from my Facebook page,
 3    that's what I know, is 20,000 times and now I see on the
 4    Analytical Grammar one it was shared 13,000 times.         Those are
 5    the only places where I know that it has been shared.
 6         Q.   Okay.   You're referring to the Facebook post being
 7    shared on Facebook, correct?
 8         A.   Correct.
 9         Q.   Okay.   The photograph, you stated that you did a
10    Google image search?
11         A.   Yes.
12         Q.   And saw that the photograph was showing up on many,
13    many websites separate from Facebook, correct?
14         A.   Yes.
15         Q.   More than five?
16         A.   Yes.
17         Q.   Okay.   Did you reach out to every single one of those
18    organizations?
19         A.   No.

20         Q.   Okay.   Did you reach any licensing agreements with any
21    third parties to use the photograph?
22         A.   No.

23         Q.   Did you reach any other type of agreement with third
24    parties to use the photograph?
25         A.   No.


     www.NCDepo.com                   Depositions, Inc.
     info@NCDepo.com            Setving all of North Carolina     (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 71 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                               Page 71

1          Q.     Other than the five web pages you have already
 2    identified, did you reach out to any other third parties to
 3    attempt to arrange an agreement or license for use of the
 4    photograph?
 5         A.     Not that I recall.
 6           Q.   Okay.    When did you decide to sue Analytical Grammar?
 7           A.   I believe that's in the response.               The date on it I
 8    believe was June of 2019.           I know it's in the interrogatories.
 9    I can't remember the exact date but I did have an email when I
10    responded to them which gave the time stamp on there.
11                                          (Whereupon, Defendant's 33 is
12                                         marked for identification.)
13           Q.   Is that the email you're remembering?
14           A.   Yes.    June 2019, that's correct.
15           Q.   This is not an email from you, correct?
16           A.   No.     This is the email that was sent from my law firm,
17    my legal counsel.
18                MR. ALLAN:     This was sent by your legal counsel to
19    you?
20           A.   Yes.
21                MR. ALLAN:     Okay.    This shouldn't -- I'm going to ask
22    to have this attorney/client privileged information.
23           Q.   Well, let me ask this, were they your legal counsel at
24    the time you received this?
25           A.   Yes.


     www.NCOepo.com                     Depositions, Inc.
     info@NCOepo.com              Setving all of North Carolina            (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 72 of 99
       BRADLEY vs ANAL YT/CAL GRAMMAR
       BRADLEY, MATTHEW on 12/12/2019                                           Page 72

  1           Q.    You had already hired them when you received this
  2     email?
  3           A.    I already said yes.
  4           Q.    Okay.   How did you learn about Mr. Liebowitz?
  5           A.    Google search.
  6           Q.    What did you search?
  7           A.    DRM attorney I believe.
  8           Q.    Okay.   What did that mean to you?
  9           A.    Digital rights management attorneys.
 10            Q.   What were you looking for in an attorney?
 11           A.    Someone who would take care of things like this.
 12            Q.   Define like this?
 13           A.    Like those first five.       I just didn't want to do it on
 14     my own and so I wanted someone to take care of it for me.
 15            Q.   Okay.   When did you decide to hire counsel or to
 16     research counsel first?
 17            A.   December 2018 shortly after I sent those five, after
 18     the copyright and after I sent those five companies emails or
 19     messages.
 20            Q.   Okay.   Did you spend those six months in between
 21     December 2018 and June 10, 2019 researching?
 22            A.   I'm not sure I understand your question.           I did other
 23     things.      I mean, not the entire six months.           I occasionally
. 24    looked into it but I essentially let the law firm take care of
 25     it.


       www.NCOepo.com                   Depositions, Inc.
       info@NCOepo.com            Serving all of North Carolina          (919) 557-4640
              Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 73 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                          Page 73

1            Q.   Yes, but so in between December 2018 and June 10,
 2    2019, did you look at other law firms?
 3           A.   No.

 4           Q.   Okay.   What were you looking for in counsel?
 5           A.   Someone who would take care of this for me.
 6           Q.   Okay.   What does take care of this for you mean to
 7    you?
 8           A.   Pursue any legal remedies that were appropriate.
 9           Q.   Okay.   Why pursue Analytical Grammar?
10           A.   Because it was suggested as one of the, one of the
11    places that infringed on my copyright.
12           Q.   Were you aware of Analytical Grammar before this June
13    10th email?
14           A.   No.

15           Q.   Have you initiated lawsuits against anyone else for
16    use of the photograph?
17           A.   They have been initiated.
18                MR. ALLAN:   Answer the question.
19           A.   Okay.   Just making sure.
20                MR. ALLAN:   Listen to the question.          Just answer the
21    question.
22           A.   Yes.
23           Q.   Okay.   How many?
24           A.   I don 1 t know off hand.
25           Q.   Fewer than ten?


     www.NCOepo.com                   Depositions, Inc.
     info@NCOepo.com            Serving all of North Carolina         (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 74 of 99
      BRADLEY vs ANAL YT/CAL GRAMMAR
      BRADLEY, MATTHEW on 12/12/2019                                         Page 74

 1          A.    Yes.
 2          Q.    Okay.   Are you, were you aware of the defendants in
 3     those lawsuits prior to notification from any third party?
 4          A.    No.
 5          Q.    Okay.   As you saw in Exhibit 2, the superseding
 6     interrogatory responses, interrogatory 13 --
 7                MR. ALLAN:    Before we get off topic, based upon what I
 8     have heard, he indicated that he was represented by
 9     Mr. Liebowitz at the time of this email so I'm going to ask
10     that we claw back document MB 087.
11                MS. LAWSON:    Understood.       We'll have to confirm with
12     the privilege log that was produced in the case just to check
13     that time line, but if that's true, of course.
14          Q.    So, Exhibit 2, the interrogatory responses, you saw
15     that one of the changes was to interrogatory 13.            So, you
16     understand that you have a contingency fee arrangement,
17     correct?
18          A.    Correct.
19          Q.    Okay.   What is your understanding of what that
20.    means?
21          A.    Contingency fees, for example, there is a certain
22     amount of, for example, if the case goes forward and a certain
23     amount of money is settled on or set by the courts, then the
24     fee, there is certain fees that come out of that and then a
25     percentage goes to the attorney and a percentage goes to me.


      www.NCOepo.com                   Depositions, Inc.
      info@NCOepo.com            Setving all of North Carolina       (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 75 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                         Page 75

 1          Q.    Okay.    What is the split that you have agreed to?
 2                MR. ALLAN:     Objection.      I'm going to advise you not to
 3    answer that on the grounds it's attorney/client
 4    communication.
 5                MS. LAWSON:     Fee arrangements are typically in the 4th
 6    Circuit allowed to be disclosed and held to be not privileged.
 7                MR. ALLAN:     Can you show me something on that?      You
 8    may be right.         I don't come across this as an issue typically,
 9    so.
10                MS. LAWSON:     We'll check into that.
11                                          (Whereupon, Defendant's 34 is
12                                         marked for identification.)
13           Q.   You produced Exhibit 34 identifying it as August 2019
14    One Deleted Comment.         What is this?
15           A.   Someone, a supporter of Analytical Grammar had left a
16    very nasty remark there and I was attempting to recreate it.
17    I thought I had.         I had not so you can't really see what it
18    is.
19           Q.   Okay.     This was a post that you made?
20           A.   A share I had made from Blanca Perla.
21           Q.   Got you.     You said that somebody from Analytical
22    Grammar made a comment?
23           A.   No.     A supporter.
24           Q.   A supporter.
25           A.   I believe it's a supporter just because of the


     www.NCDepo.com                     Depositions, Inc.
     info@NCOepo.com              Serving all of North Carolina      (919) 557-4640
            Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 76 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                                  Page 76

 1    language.     I believe she even said something about Analytical
 2    Grammar.     I can 1 t remember the exact words.
 3         Q.    Okay.
 4         A.    And I was annoyed and deleted it.
 5         Q.    Do you believe that this person is associated with
 6    Analytical Grammar?
 7         A.    I don 1 t know.
 8         Q.    Okay.   You stated in your complaint, I believe in your
 9    interrogatories which, yes, if you can go to page six of
10    Exhibit 2?
11         A.    Okay.
12         Q.    If you look at your response to interrogatory 9, you
13    say that although Plaintiff cannot state with certainty about
14    their relation to the Defendant, Plaintiff has received
15    numerous insulting remarks from people who he assumes are
16    favoring the Defendant.           What is the basis for that
17    assumption?
18         A.    Frequently these remarks mention Analytical Grammar.
19         Q.    Okay.   Do you have any basis to believe that they are
20    associated with Analytical Grammar?
21         A.    Associated, what do you mean by associated?
22         Q.    That they are personally connected to Analytical
23    Grammar.     Let me ask it a different way.                  Do you have any
24    basis to believe that Analytical Grammar 1 s employees have been
25    posting insulting remarks on your Facebook?


     www. NC Depo. com                   Depositions, Inc.
     info@NCOepo.com               Serving al/ of North Carolina             (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 77 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                             Page 77

1          A.    No.
 2         Q.    Do you have any basis to believe that relatives of
 3    employees of Analytical Grammar have been posting on your
 4    Facebook?
 5         A.    I don 1 t know.       One way or the other, I do not know.
 6         Q.    So, you have no basis for an affirmative belief?
 7         A.    No.     No.   No.
 8         Q.    Do you have any basis for the belief that customers of
 9    Analytical Grammar are posting on your Facebook?
10         A.    Yes because some of the remarks I have seen have
11    referenced something like that.
12         Q.    Referenced that they were customers of Analytical
13    Grammar?
14         A.    I believe so.
15         Q.    Okay.     Do you know where those comments are?
16         A.    Yes.
17         Q.    Where?
18         A.    On Analytical Grammar 1 s GoFundMe Facebook page.
19         Q.    Okay.     So, not on your Facebook page?
20         A.    That 1 s correct.
21         Q.    Okay.     So, you are not aware of any customers of
22    Analytical Grammar posting insu.l ting comments on your Facebook
23    page?
24         A.    No, that 1 s not correct.           What I 1 m saying is they would
25     say they were customers, if I recall correctly, but they would


     www.NCDepo.com                        Depositions, Inc.
     info@NCDepo.com                 Serving all of North Carolina       (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 78 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                     Page 78

 1    say something about the fact that they were customers on
 2    Analytical Grammar's web page and then they would comment on
 3    mine.
 4         Q.   The same people?
 5         A.   I believe so.
 6         Q.   Okay.    Have you identified those people in your
 7    production?
 8         A.   No.     I didn't think it was relevant.
 9         Q.   Interrogatory number 9 asks you to describe with
10    particularity all communications you have had with third
11    parties related to the photograph, Defendant and/or this
12    action, and you're telling me that there are comments that
13    have been made on your Facebook, so communications?
14         A.   Yes.
15         Q.   From people you believe to be customers that you have
16    not, of Analytical Grammar, that you have not identified?
17         A.   That's correct.
18         Q.   Okay.     So, when your response to interrogatory number
19    9 does not actually name anybody or point to any examples in
20    your production of individuals who have said that that you
21    believe are customers, that answer to that interrogatory
22    number 9 is not true?
23              MR. ALLAN:     Objection.
24         A.   No.     No, that's not true.
25         Q.   Okay.     Why is it not true?


     www.NCOepo.com                   Depositions, Inc.
     info@NCOepo.com            Setving all of North Carolina    (919) 557-4640
         Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 79 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                                Page 79

 1         A.    Because, as I have said, they left the remarks on my
 2    web page, my Facebook page, and looking at the Analytical
 3    Grammar page, I saw that they were customers of Analytical
 4    Grammar or friends of Analytical Grammar or whatever.                  They
 5    were third parties and I produced all of that, including the
 6    one deleted comment which that's where it was.
 7         Q.    Okay.   But the deleted comment does not show anybody
 8    making an insulting comment to you?
 9         A.    No, it doesn't but I was trying to produce every place
10    where I had seen remarks like that.
11         Q.    Okay.   What else have you produced that shows the
12    insulting comments that you're referring to?
13         A.    They're in the comments on the drills, for examples,
14    and also in the original posting.             I believe that you have
15    that as the large exhibit.          It would be maybe Exhibit 3 I
16    believe.
17         Q.    Yes.    Mr. Bradley, I am aware that there are comments
18    that could be perceived as insulting potentially.
19         A.    Yes.
20         Q.    What I'm asking you is ,have you actually described the
21    individuals that you believe have done that and described the
22    basis of your belief for their connection to Analytical
23    Grammar?
24         A.    I believe I have gone over that.               I believe that I
25    have seen the same names on Analytical Grammar's Facebook page


     www.NCOepo.com                   Depositions, Inc.
     info@NCOepo.com            Serving all of Norlh Carolina             (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 80 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                           Page BO


 1    and then commenting on mine and they also left very insulting
 2    remarks on the Analytical Grammar page about me.
 3         Q.    Okay.   If you can again look at page six of the
 4    interrogatory?
 5         A.    Yes.
 6         Q.    Look at response to interrogatory number 9.
 7         A.    Yes.
 8         Q.    Does that response describe any of the information
 9    that you just conveyed to me?
10         A.    The part that's on my Facebook page because it says
11    particularly all communications you have had with third
12    parties.     That's all included in those documents.
13         Q.    Okay.   So, other than the documents you have produced
14    to us, you are not aware of any of those communications?
15         A.    There are no other communications.             No one has
16    communicated in any way with me.
17         Q.    Okay.   And the exclusive basis for your belief that
18    some of those are customers of Analytical Grammar is a
19    connection you have independently made between looking at
20    posts on Analytical Grammar's Facebook page and your posts?
21         A.    Yes.
22         Q.    Okay.
23         A.    And I may be wrong.
24         Q.    Okay.
25         A.    It's just my belief.


     www.NCOepo.com                   Depositions, Inc.
     info@NCOepo.com            Serving all of North Carolina          (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 81 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                           Page 81


 1         Q.   Okay.   All right.      Let's take a seven minute break.
 2     (Whereupon, a recess was taken.)
 3         Q.   Mr. Bradley, what is your contingency fee arrangement
 4    with your counsel?
 5         A.   Honestly, I don't remember the details, I don't.
 6         Q.   Okay.    So, you don I t remember whether ·it I s 6 O/ 4 O,
 7    70/30, any of that split?
 8         A.   I don't remember, no.
 9         Q.   Okay.    We'll follow up with an interrogatory.          Last
10    question, why did you choose to use a contingency fee?
11         A.   It seemed easy.
12         Q.   Okay.    What was easy about it?
13         A.   It's a very straightforward arrangement so I didn't
14    have to worry about it.
15         Q.   What would you worry about with a different fee
16    arrangement?
17         A.   Depending on the arrangement.
18         Q.   If you were to be paying your attorney by the hour,
19    what would your worry be?
20         A.   I would worry about how honest my attorney is and
21    whether he's just trying to run up the bill.
22         Q.   And if you were to pay per proceeding, what would you
23    worry about?
24         A.   Same thing.
25         Q.   So, a payment per proceeding is a fixed cost to go


     www.NCOepo.com                   Depositions, Inc.
     info@NCOepo.com            Serving all of North Carolina        (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 82 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                       Page 82


 1    through a complaint or a motion to dismiss or a certain point
 2    in time in litigation, so it's unrelated to how many hours the
 3    attorney works on the matter.
 4         A.   That's correct.
 5         Q.   What about that would worry you?
 6         A.   Again, same thing, that there would be all kinds of
 7    motions, all kinds of proceedings and I would end up paying
 8    for each and every one of them and, you know, the attorney
 9    could run up the bill that way.
10         Q.   Okay.   If it were an arrangement that was X number of
11    dollars from filing the complaint through the finish of the
12    case, never going to be changed no matter how much work was
13    done on it, what would you worry about it then?
14         A.   That would depend on X.          If Xis $10 it's one thing.
15    If it's $10,000 it is entirely different.
16         Q.   If it is whatever amount you thought reasonable?
17         A.   I would have to consider it, but no one made that
18    offer so I didn't consider it.
19         Q.   Okay.   My question though is you said that the
20    contingency fee arrangement means it's something you don't
21    have to worry about.
22         A.   Yes.
23         Q.   I'm trying to understand the nature and scope of your
24    worry through non contingency fee arrangements?
25         A.   Because in a contingency fee, all of the money goes to


     www.NCOepo.com                   Depositions, Inc.
     info@NCOepo.com            Setving all of North Carolina      (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 83 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                          Page 83


 1    the lawyer first and then I get whatever I'm supposed to get
 2    after that.       I don't have to put money up front.         I don't have
 3    to pay money regularly.         It's all very simple.
 4         Q.   So, you don't have to bear the risk?
 5         A.   Well, it's kind of a shared risk in many ways.
 6         Q.   Okay.    You are not risking your money up front?
 7         A.   That's also true.       I hadn't really thought of that but
 8    that's also true.
 9              MS. LAWSON:     All right.       I think we are done for
10    today.    I'm going to hold this deposition open, however,
11    because there is going to need to be a supplementation of
12    document production.       Those documents should be sufficient but
13    obviously we don't know what is going to happen.
14              MR. ALLAN:     Well, I guess that's between you and
15    Mr. Liebowitz at the appropriate time.              We're here for up to
16    seven hours.       I understand your issues so let's just say I
17    object to that, but I understand.            I have no questions.    We
18    would like to read and sign.
19

20              (Whereupon, at 12:33 P.M., the deposition in the
21    above-entitled matter ceased.)
22

23
24

25


     www.NCDepo.com                   Depositions, Inc.
     info@NCDepo.com            Setving all of Norlh Carolina         (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 84 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                             Page 84

 1                              DEPOSITION ERRATA SHEET
 2    Date Taken:        December 12, 2019
 3    Witness:           Matthew Bradley
 4                     I, Matthew Bradley, do hereby certify that I have
 5    read the foregoing transcript of my testimony, and further
 6    certify that it is a true and accurate record of my testimony
 7     (with the exception of the corrections listed below):
 8     Page            Line                        Correction
 9

10

11

12

13

14
15

16            WITNESS my hand and seal on this the                   day of
17    -----
                   I    2019,

18

19                                                       WITNESS SIGNATURE
20            This deposition certificate was signed in my presence by
21                                  on the            of - - - - - I 2019,
22

23                                                       NOTARY PUBLIC
24    NOTARY NO. - - - - -                         My Commission expires: - - - -
25


     www.NCOepo.com                      Depositions, Inc.
     info@NCOepo.com                SeJVing all of North Carolina        (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 85 of 99
     BRADLEY vs ANAL YT/CAL GRAMMAR
     BRADLEY, MATTHEW on 12/12/2019                                       Page 85

 1                           CERTIFICATE OF COURT REPORTER
 2    North Carolina
 3    Wake County
 4           I, Kathleen M. Van Voorhis, Notary Public in and for the
 5    State of North Carolina, certify that on December 12, 2019, .1n
 6    Raleigh, North Carolina, Matthew Bradley, produced to me
 7    satisfactory evidence of identification and was duly sworn by
 8    me prior to the taking of the foregoing deposition to tell the
 9    truth, thereupon testified as set forth in the preceding
10    pages, exclusive of errata sheet and signature page, if
11    required, the examination being reported by me in stenotype
12    and reduced to typewritten form by me personally.
13          I further certify that I am not of counsel or in the
14    employ of the parties to this action; that I am not related by
15    blood or connected by marriage to the parties of this action;
16    that I am not interested in the outcome thereof; that the
17    foregoing is a true and accurate transcript of said proceeding
18    to the best of my ability and understanding.
19          This the 23rd day of December, 2019.
20
21
22                                     KATHLEEN M. VAN VOORHIS
23                                     Registered Professional Reporter
24                                     Notary Public, #19971530155
25


     www.NCOepo.com                   Depositions, Inc.
     info@N COepo. com          Serving all of North Carolina     (919) 557-4640
          Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 86 of 99
BRADLEY vs ANAL YT/CAL GRAMMAR
BRADLEY, MATTHEW on 12/12/2019                                                                Index: 0010 .. 29

                                    Exhibit 33 4:23                      17 3:17 4:7 22:19,2129:2335:12
              Exhibits                                                    37:22 40:18 47:21
                                    Exhibit 34 4:24 75:13
                                                                         17th 67:14
 Exhibit 1 3: 13
                                                    0                    18 3: 18, 19,20 4:8 29:23 37: 12
 Exhibit 2 3:14 9:12,24 10:1 48:7                                         39:24
  53:13 62:4,15 63:19 64:12 65:3,
                                    0010 49:7                            19 3:214:941:1342:3,1045:8
  15 66:3 74:5,14 76:10
                                    0036 35:17                            46:2,25
 Exhibit 3 3:15 9:15 44:16 79:15
                                    0072 36:9                            19,000 30:20
 Exhibit 4 3:16 14:23
                                    014 26:25                            1994 8:11
 Exhibit 5 3:17
                                    026 27:8                             1998 8:11
 Exhibit 6 3:18 18:3,13,20
                                    040 29:7                             1st 18:4
 Exhibit 7 3:1918:12
                                    058 39:7
 Exhibit 8 3:20 18:19                                                                     2
                                    063 47:20,23
 Exhibit 9 3:21
                                    066 49:5                             2 3:14 9:1,12,24 10:148:753:13
 Exhibit 10 3:22
                                                                          62:4,15 63:19 64:12 65:3,15 66:3
                                    071 40:10
 Exhibit 11 3:23 26:4 47:21                                               74:5,14 76:10
  50:10, 11 52:25                   087 74:10
                                                                         2-133-725 58:15
 Exhibit 12 3:24 33:23
                                                                         20 3:22 4:10 34:1 43:15
 Exhibit 13 4:3 35:12
                                                    1
                                                                         20,000 59:21 70:3
 Exhibit 14 4:4 38:16               1 3:135:11                           2012/3/9 17:16
 Exhibit 15 4:5                     10 3:22 20:23 72:21 73:1             2016 18:4
 Exhibit 16 4:6                     100 29:11                            2017 17:23 18:7, 15,21 22:24
 Exhibit 17 4:7                     10:00 5:1,19                          24:18 27:24 29:4 30:1 38:8,21
                                                                          49:6,16,19,24 51:10 55:8 59:14
 Exhibit 18 4:8                     10:48 50:3
                                                                         2018 29:3,4 30: 11 33:21 34:2
 Exhibit 19 4:9 42:3, 1o 45:8       10th 73:13                            35:8, 14 43:12 48:8,20 50:2 51 :11
  46:2,25
                                    11 3:23 22:17 26:4 47:21 50:10, 11    53:2 56:157:1760:8 67:3 68:11
 Exhibit 20 4:10                     52:25 53:22                          69:11 72:17,21 73:1
 Exhibit 21    4:11                 11 :31 49:20                         2019 36:737:1258:1860:761:2,
                                                                          6 62:17,19,22 71:8,14 72:21 73:2
 Exhibit 22 4:12 49:5               12 3:24 33:23,24                      75:13
 Exhibit 23 4:13 49:6, 14           12,000 30:14                         21 4:1148:12
 Exhibit 24 4:14                    1208201 ?knives 58:20                22 3:23 4:12 44:19,24 45:6 46:19
 Exhibit 25 4:15 57:13,16           13 4:3 35:10,12 52:22 65:17,23        49:2,4,5
 Exhibit 26 4:16 57:25               66:4 74:6,15                        23 4:13 49:2,4,6,14

 Exhibit 27 4:17 58:5               13,000 33:11 70:4                    24 4:14 55:6

 Exhibit 28 4:18 58:14              14 3:16 4:4 36:5 38:10,16            25 4:15 57:13,14,16

 Exhibit 29 4:19 65:1,9,15,22       14th 49:19,24 50:2 57:17 67:13       26 4:16 36:7 57:23,25
 Exhibit 30 4:20 67:10              15 4:536:1938:10                     27 4:17 35:14 58:3,5
 Exhibit 31    4:21                 15th 11 :25 48:20                    28 4:18 58:12,14

 Exhibit 32 4:22 69:3               16 4:6 37:9 38: 11 55:8              29 4:1931:11,1964:2465:1,9,15,
                                                                          22


www.NCOepo.com                            Depositions, Inc.
info@NCOepo.com                     Serving all of North Carolina                         (919) 557-4640
      Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 87 of 99
BRADLEY vs ANAL YT/CAL GRAMMAR
BRADLEY, MATTHEW on 12/12/2019                                                           Index: 3 .. app/ication

                                  69 4:22                                 adding 50:19
                     3
                                                                          addition 51 :4, 17 68:23
                                                    7
 3 3:159:5,1544:1679:15                                                   adjunct 12:20

 30 4:20 67:8, 10                 7 3:19 18:10,12                         advances 66:7

 30th 9:22                        70 40:1                                 advice 56:14

 31 4:21 67:8, 10                 70/30 81 :7                             advise 56:23 75:2

 32 4:22 69:1,3                   71 4:23                                 affect 6:15

 33 3:24 4:23 71 :11              74 4:20                                 affirmative 77:6

 34 4:24 75:11,13                 75 4:24                                 affixed 25:3

 35 4:3                           7th 29:17                               AG 35:17 36:9 49:7
 36 4:4,5                                                                 agree 21:1154:9
                                                    8                     agreed 75:1
 37 4:6,7
 39 4:8                           8 3:20 18:17,19                         agreement 70:23 71 :3

 3rd 58:18                        8th 29:18 49:16                         agreements 70:20
                                                                          ahead 6:24 26:8 56:21
                    4                               9                     aim 45:3

 4 3:1614:21,23                                                           Allan 5:18 25:20 26:10 40:24
                                  9 3:14,15,21 19:7 76:12 78:9,19,
                                                                           43:10 44:23,25 47:22 49:11 52:1,
 41 4:9 30:7 31 :8                 22 80:6
                                                                           4 55:23 56:9, 15, 17,20 57:3,9
 43 4:10 32:24                    93 7:14                                  65:19 66:13 71:18,21 73:18,20
                                                                           74:7 75:2,7 78:23
 48 4:11                          96 7:14
                                                                          allowed 75:6
 49 4:12,13                       9th 17:17
                                                                          amount 74:22,23
 4th 75:5
                                                    A                     amusing 17:5

                     5                                                    Analytical 49:7 55:8 66:20 70:4
                                  A.M. 5:1 49:20                           71:6 73:9,12 75:15,21 76:1,6,18,
                                  ability 6:16 23:6                        20,22,24 77:3,9, 12, 18,22 78:2, 16
 5 3:7,13,17 17:13
                                                                           79:2,3,4,22,25 80:2, 18,20
 51 37:14                         account 12:10,14,16,1913:16
                                   21 :9,23 61 :17, 19,21 62:8, 10, 11,   and/or 78:11
 55 4:14                           24 63:6                                Angie 29:8
 57 4:15,16                       accounting 51:25 52:16                  annoyed 32:3 52:16,20 76:4
 58 4:17,18                       accounts 12:7 13:8                      answering 9:23 18:24
 5:02 49:16                       accurate 33:8                           answers 3:15 6:5,13 8:24 9:25
                                  acted 43:25 44:10                        52:1 53:14 62:23 63:20 65:2,4
                     6
                                  action 65:21 78: 12                     App 13:15,16

 6 3:1818:1,3,13,20 62:17,19,22   activity 21:14                          appearance 16:1

 60/40 81 :6                      actual 48:1,22 51 :4 62:7               appeared 54:11

 64 4:19                          add 31 :6 49:20,24 50:21,22             appears 18: 12 22:23 26: 19 27: 12
                                                                           35:2136:1048:7 50:10 55:12
 67 4:21                          added 50:3,7
                                                                          application 4:15 21 :5 53:4 56:7,



www.NCOepo.com                          Depositions, Inc.
info@NCOepo.com                   Setving all of North Carolina                            (919) 557-4640
      Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 88 of 99
BRADLEY vs ANAL YT/CAL GRAMMAR
BRADLEY, MATTHEWon 12/12/2019                                                             Index: applied.. c/ever

  13 57:6,16,19 61:8                                                       buzzfeed 4:3 35:12 38:11
                                                       B
 applied 56:4 57:6
                                                                                             C
 apply 56:2                           back 6:4,1819:12 33:15 35:16
 Approximately 59:23                   39:7 48:6 53:10,13 62:14 66:19
                                                                           Cafepress 60:10,16
                                       74:10
 apps 12:24                                                                Cal 60:25 61:18
                                      background 5:22 7:4
 April 34:1                                                                California 60:23
                                      based 11:2213:6 21:16 74:7
 arrange 71:3                                                              call 48:24
                                      Basically 11 :22
 arrangement 65:18 66:7 74:16                                              caption 18:5 36: 1o 37: 1 49:25
  81:3,13,16,17                       basis 32:12 43:8 46:17 76:16,19,
                                                                            55:10
                                       24 77:2,6,8 79:22 80:17
 arrangements 75:5                                                         care 51:15 72:11,14,24 73:5,6
                                      behavior 15:3
 article 4:3,4, 10 34:8,22,24,25                                           careful 44:5,7
  35:3,12 36:2,7,16 37:11 38:11       belief 32:12 43:8 77:6,8 79:22
  43:17                                80:17,25                            case 19:6,10 24:6 74:12,22

 articles 35:6 38: 11, 15             believed 33:20                       catalog 4:16 57:25

 asks 44:19 65:18 78:9                Bernard 65:19                        celebrated 35:3,7

 association 42:6                     bill 81 :21                          celebrity 43:25 44: 1o

 assume 5:14 16:5 32:6                biological 15:6                      certainty 76:13

 assumed 15:17 32:19,20               Blanca 75:20                         certificate 4: 17, 18 58:5

 assumes 76:15                        blank 31:18                          Certification 58:14

 assumption 32:22 76:17               blocked 31:18                        change 50:17,24,25 51 :1,2, 11
                                                                            63:15 66:11,13,17
 attach 24:25                         blog 29:10 30:12 31:6,7,14,21
                                       49:21                               changed 5:18 64:19
 attempt 46:2 71 :3
                                      boring 8:5                           changing 30:20,22
 attempting 75:16
                                      bother 31 :3                         chat 69:23
 attorney 52:2, 7,8 68: 19 72:7, 1o
  74:25 81:18,20                      bottle 46:4                          check 39:10 74:12 75:10

 attorney/client 65:23 66: 12         bottom 17:1531:1133:1536:9           choose 81:10
  71:2275:3                            47:24 48:23 53:23
                                                                           Circuit 75:6
 attorneys 72:9                       Bradley 5:2,6,25 7:3 13:22 15:8
                                       19:9, 17 22:20 27:15 31 :22 33:19
                                                                           circulating 32:17
 attribution 15:13,19 54:16            38:2142:1047:25 53:2, 10 63:7,      claim 23:11,20 25:7 54:6
 August 18:4 36:7 75:13                19 65:179:1781:3
                                                                           claiming 42:8
 author 14:10,14 15:1616:6            Bradley's 63:20 65:2
                                                                           clarity 6:21
  23:11,16,22 54:16 58:9,23           break 6:23 7:125:2356:18 57:8
                                       64:21 81:1                          class 12:22
 authored 44:22 45:3
                                      broken 10:11                         claw 74:10
 authors 38:12
                                      browser 10:12                        cleaner 6:7
 authorship 23:4
                                      built 8:2                            clear 5:20
 aware 6:1515:12,1417:619:1,3,
  9 20: 18 22: 12 30:5 32: 1 33:20    buoys 41:17,18                       cleaver 39:4
  35:6 47:5 65:8,10,1166:1769:8                                            Clements 65:19
  73:12 74:2 77:2179:1780:14          busier 46:23
                                      busy 7:8                             clever 34:6,15 35:13 36:8




www.NCDepo.com                              Depositions, Inc.
info@NCDepo.com                       Setving all of North Carolina                          (919) 557-4640
      Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 89 of 99
BRADLEY vs ANAL YT/CAL GRAMMAR
BRADLEY, MATTHEW on 12/12/2019                                                          Index: clicked.. December

 clicked 23:10 52:13                 consideration 5:20                      costs 41 :2 65:20 66:7,8
 clients 13:17                       consultant 7:22                         counsel 22: 16 43: 11 56:8, 10, 11,
                                                                              21,23 57:165:1269:14 71:17,18,
 clipped 36:11                       consumption 47:16
                                                                              23 72:15,16 73:4 81:4
 College 12:21                       contact 67:1
                                                                             couple 5:2210:211:1017:11
 comment 26:16,21 27:5,6,12,13       contacted 68:21                          19:12 28:16,23 30:3,16 60:10
  29:8,12 30:8,9 34:13,19 39:10,17                                            62:12 67:20
                                     content 21:1,2,4,7,9,10
  40:10,19,20,2146:1,268:2 75:14,
                                                                             court 6:3 18:24
  22 78:2 79:6,7,8                   contingency 66:6 74:16,21
                                      81:3,10                                courts 74:23
 Comment.pdf 4:24
                                     Continued 4:1                           cousin's 32:13
 commentary 40:5
                                     continuing 16:14                        coverage 34:17
 commented 27:11 39:14 43:21
  50:20                              contract 8:6,8,9                        covered 57:10
 commenting 27:18 32:25 80:1         conveyed 53:24 54:7, 16,23 80:9         created 17:16 19:2 28:7 41:20
                                                                              44:21 45:2 46:24 62:24
 comments 25:24 27:15 30:2           copied 25:6,8,10,13
  77:15,22 78:12 79:12,13,17                                                 creating 17:7
                                     copy 25:15
 communicate 12:10                                                           creative 44:2145:2,14,1646:8,
                                     copyright 4:15 8:2121:2523:21
                                                                              24 47:6
 communicated 80:16                   24:15,21,24 25:3,7, 12, 16, 17 41 :1
                                      42:24 43:6,9, 13 44:5, 7 48: 19,22,    creator 35:1
 communication 12:25 75:4
                                      25 50: 19,22 51: 18 53:2,4 54:7, 11
                                                                             credit 52:15,19
 communications 12:22 13:3            56:2,4 57:6, 16 58: 1 59:2,5,8
  43:1152:2,756:2167:1968:1           72:1873:11                             cryptic 52:1
  78:10,13 80:11,14,15
                                     copyrighted 40:21 43:3,5 50:4           cultural 15:7
 companies 72:18                      51 :19
                                                                             culture 15:4,5
 complaint 3:2210:1312:11            copyrighting 41 :7 52:21
  19:6,9, 18 20:4 23:14 48:7 76:8
                                                                             current 8: 17
                                     copyrights 8:18 66:6
 complete 6:13 62:24                                                         Custom 61:17 62:1,3,24 63:4,6
                                     Cornell 7:5
 complicated 11: 14                                                          customers 77:8, 12,21,25 78:1,
                                     corner 26:13 48:23 53:1                  15,2179:380:18
 computer 9:25 10:3 19:24
                                     corners 24:15
 concept 13:23                                                                                 D
                                     correct 10:2516:7,24 19:3,21
 concerned 32:1,7                     20:1, 14 21 :14, 15,23 22:24,25
                                      24:18 25:4,9,14 29:6,15 30:2           date 12:3 58:17 63:2 71:7,9
 conditions 21:13
                                      33:21,22 34:12 35:2,21,22,24           dated 18:4 48:20 57:16 58:17
 conduct 20:18                        36: 1, 11, 14, 15,24 37:4,5, 18, 19     62:16 67:13,14
                                      40:3,12 41:1142:7,943:18,19
 confirm 5:10 21:22 23:9 26:18                                               dates 7:16
                                      48:9,10,23 49:17,18,21,22,25
  53:17 54:10 64:12 74:11
                                      50:1, 10, 15 53:5,6, 11 54:4,5, 13,    days 62:12
 confirmation 68:3                    15,21 55:10, 11, 19,21 56:2,5,6
                                      57:7 58:1,2,6,7,9,10,15,16,18,19,      debacle 40:15
 confirmed 10:19 22:13                24,25 59:15,16 60:9 61:9,10 62:8,      Dec.17post.pdf 3:24
 confirming 29:25                     17, 18,20,21 65:5,6,9, 13,25 66:1,
                                      9,10,25 67:11,12,14,15 69:15           December 17:23 18:7,15,21
 connected 76:22                      70:1,7,8,13 71:14,15 74:17,18           22:19,21,24 24:18 27:24 29:3,4,
 connection 21 :8 37:17 53:25         77:20,24 78:17                          17, 18,23 30: 1, 10 33:21 35:8 38:8,
  54:7,12,17,23 65:2179:2280:19                                               21 43:12 47:21 48:8,20 49:6, 16,
                                     correctly 69:22 77:25                    19,23 50:2 51:10 55:8 56:1 57:16
 connects 23:3                       cost 41 :7 81 :25                        59:14 60:8 62:16, 19,22 67:3, 13,
                                                                              14 68:11 69:11 72:17,21 73:1



www.NCDepo.com                             Depositions, Inc.
info@NCDepo.com                      Serving all of Norlh Carolina                             (919) 557-4640
      Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 90 of 99
BRADLEY vs ANAL YT/CAL GRAMMAR
BRADLEY, MATTHEW on 12/12/2019                                                       Index: decide .. explained
 decide 51:1171:672:15                 disclose 43:11 52:2 61 :23 62:7    end 36:9
                                        63:1
 decided 52:16 56:2,12                                                    ended 17:7
                                       disclosed 75:6
 decision 59:20                                                           ends 21:8
                                       disclosing 56:21,22
 deducts 66:8                                                             enforce 66:6
                                       discrete 15:4
 defend 59:6                                                              engineering 7:7,8
                                       document 3:18 9:15 23:7 40:1
 defendant 65: 12 76: 14, 16 78: 11                                       enjoy 29:10
                                        44:19 47:2165:968:18,20 74:10
 Defendant's 3:13,14,15,16,17,                                            enormous 28:25
                                       documents 6:19 9:4 11:2,4,16,
  18, 19,20,21,22,23,24 4:3,4,5,6,7,
                                         17 44:20 45:1,5 68:16 80:12,13   entire 15:24 23:19 72:23
  8,9,10,11,12,13,14,15,16,17,18,
  19,20,21,22,23,24 5:11 8:24 9:1,5    dot 39:11                          equals 17:18
  14:2117:1318:1,10,17 19:7
                                       drills 40:5 41:24 79:13            essentially 72:24
  20:23 22: 17 33:24 35: 10 36:5, 19
  37:9,22 39:24 41:13 43:15 48:12      driven 15:6,8                      established 61:19
  49:2 55:6 57:14,23 58:3,12 63:21
  64:24 65:3 67:8 69:1 71 :11 75:11
                                       ORM 72:7                           evacuation 62:14

 defendants 74:2                       duly 5:3                           evolution 15:6,7

 defended 31:15                                                           exact 71 :9 76:2
                                                        E
 define 13:25 14:6 72:12                                                  Examination 3:5,7 5:5

 defines 15:2                          earlier 20:12 33:19 54:11 56:1     examined 5:4
                                        59:13 67:4
 definition 3:17 14:24 38:24 39:1                                         examples 13:10 17:11 78:19
                                       easier 18:24                        79:13
 degree 7:5,6
                                       easiest 7:24 8:3                   excited 34:17
 delete 21 :9
                                       easily 29:22                       exclusive 80:17
 deleted 4:24 21:10 75:14 76:4
  79:6,7                               easy 12:2 81:11,12                 excuse 53:20 69:25

 department 12:22                      edit 4:12,13 30:10 49:5,7,9,23     exhibit 3:13,14,15,16,17,18,19,
                                                                           20,21,22,23,24 4:3,4,5,6,7,8,9, 10,
 depend 14:10                          edited 48:8 49:20,25                11, 12, 13, 14, 15, 16, 17, 18, 19,20,
 Depending 81:17                       edits 48:5                          21,22,23,24 9:12,15,2410:1
                                                                           14:23 18:3,12,13,19,20 19:13,15,
 depends 14:14                         educational 7:4                     17 20:4 21 :22 23: 14 26:4 33:23
                                       Effective 58:17                     35:12 38:16 41:24 42:3,10 44:16
 deposed 6:1
                                                                           45:8 46:2,25 47:21 48:7 49:5,6,14
 deposition 3:14 5:10,13 6:3 20:3      efforts 66:20,23 68:15              50:10, 11 52:23,25 53:13 57:13,
                                       elaborate 14: 15                    16,25 58:5,14 62:4,15 63:19
 describe 7:4,23,24 16:17 21:25
                                                                           64:12 65:1,3,9,15,22 66:3 67:10
  22:5 60:12 61:16 65:18 78:9 80:8     electrical 7:8                      69:3 74:5,14 75:13 76:10 79:15
 describing 25:13                      else's 16:18                       Exhibits 38:10
 design 45:3                           email 4:21,22,2311:15 12:7,10,     expect 27:25 28:6,9, 11, 15, 17, 19
 details 8:463:581:5                    13,16,19 67:13,14 71:9,13,15,16    29:11
                                        72:2 73:13 74:9
 Dick 51:25 52:15                                                         expected 28:14
                                       emails 11:5,7,18 12:17 67:10,16,
 difference 48:18                        1872:18                          experience 8: 17
 Digital 72:9                          employed 7:19                      experiences 8: 16, 17
 DIRECT 5:5                            employees 76:24 77:3               explain 8:4 42:21 43:1 49:9
 Directly 69: 10, 13                   encouraging 39:13                  explained 14:8




www.NCOepo.com                               Depositions, Inc.
info@NCOepo.com                        Serving all of North Carolina                        (919) 557-4640
      Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 91 of 99
BRADLEY vs ANAL YT/CAL GRAMMAR
BRADLEY, MATTHEW on 12/12/2019                                                  Index: explanation..happen
 explanation 26:9 49:25                Fire 60:25 61:18
                                                                                           G
 export 11:12                          fires 60:23 62:14
 exported 11 :7                        firm 65:19 66:5,6,7 71:16 72:24   game' 34:21
 extent 43:10                          firms 73:2                        gave 44:16 71:10
                                       fittest 15:7                      gene 15:7
                      F
                                       fixed 64:16 81:25                 generally 15:12
 facebook 3:20,2310:12,18              flattered 32:3                    genes 15:5,7
   11:11,12,15,18,20,23,2412:1         Fleming 47:25
   13:1,2,915:917:518:1419:21                                            give 6:5,1213:1014:2321:452:1
  20:8,10,18,19 21:8,14,18,23          flip 4:7 19: 12 37:24              63:5
   22:10 23:2,9 24:5,8,14 25:1,11,12                                     gmail 12:9
                                       Fogo 29:8
   26:22,23 27:5,12,13 29:16 30:18
  31 :24,25 32:2,5 34:11 36:21 39:2    folder 11 :6                      Gofundme 77:18
  42:22 47:4 49:12,13 54:1,19,25                                         good 26:4 33:5 60:1
                                       follow 30:17 39:14 69:9 81:9
  70:2,6,7,13 76:25 77:4,9,18,19,22
  78:13 79:2,25 80:10,20               forgotten 34:3 48:14              Google 52:12 68:14 70:10 72:5

 fact 42:21 52:8 57:1 59:21 78:1       form 68:2                         gossip 15:4

 facts 5:22                            format 67:24,25 68:1              govern 21:13

 faculty 8:1312:20                     forms 67:19                       governed 20: 19 21 :3

 Fair 8:6 49:1 65:11                   forward 19:15 74:22               grabbed 11 :7 12:3

 familiar 13:23                        found 43:24 49:8 52:12            Grammar 49:7 70:4 71 :6 "7:3:9, 12
                                                                          75:15,22 76:2,6,18,20,23 77:3,9,
 familiarize 9:7                       frankly 14:19                      13,22 78: 16 79:3,4,23 80:2, 18
 family 59:25                          free 9:7 40:11                    Grammar's 66:20 76:24 77:18
 famous 34:14                          freelancer 8:6                     78:2 79:25 80:20

 favoring 76:16                        frequently 17:4 46:15 76:18       Grammar/grammar 55:9

 favorite 43:23 44:3                   fresh 10: 19 26:20                grant 21:6

 fee 65:18 66:6 74:16,24 75:5          Friday 64:8                       granted 21:17 34:18
   81:3,10,15                                                            Great 5:17 6:23
                                       friend 32:13,25 34:5
 feel 9:7 40:11 41 :8                                                    grounds 65:23 75:3
                                       friends 20:16 31:15,17 32:18
 fees 65:20 7 4:21,24                    47:9,14 79:4                    guess 14:1 45:24
 Fewer 73:25                           front 9:25                        guided 12:5
 fifty 28:2,14                         full 5:23 17:15 39:7              guy 43:23
 figure 9:11 29:24                     full-time 8:11
 figured 50:21                         fully 51:24                                       H

 file 51 :23 56: 12                    fun 47:8 48:1                     half 32:25 59:11 61 :4
 filed 8:21 19:10 51:22                fundraiser 60:25                  hammer 40:4
 files 11 :15                          funny 20:1139:446:1360:11         hand 8:23 26:13 33:18 48:23
 find 12:2 15:2516:12                  future 46:5, 14                    53:169:1973:24

 fine 20:17 38:21 47:15,19                                               handing 40:1

 finish 18:23 55:23 56:19                                                happen 27:25




www.NCOepo.com                               Depositions, Inc.
info@NCDepo.com                        Serving all of North Carolina                     (919) 557-4640
       Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 92 of 99
BRADLEY vs ANAL YT/CAL GRAMMAR
BRADLEY, MATTHEW on 12/12/2019                                                 Index: happened..knowledge

 happened 51:15 52:10,11 60:23          44:20 45:165:2068:12,17           instance 15:25
 happening 30:15,25                    identifying 11 :2 75:13            instructions 5:23
 happy 33:9                            idol 43:25 44: 11                  insulting 12:131:1376:15,25
                                                                           77:22 79:8,12,18 80:1
 heading 21 :2                         image 17:18 19:2 22:23,24 27:10
                                        37:24 40:7 41:449:16, 17 52: 12   intellectual 21 :3
 hear 32:9
                                        53:4 55:12 68:14 70:10
                                                                          intend 59:7,14 62:2
 heard 32:20 74:8
                                       imagery 17:7
                                                                          intended 39:4 59:1
 held 75:6
                                       images 35:16 38:7 39:3,19 40:7,
                                                                          intent 45:3
 helpfu I 10:21 29:25                   8,9 42:5
                                                                          internet 14:7 15:25 34:6, 15 36:8
 Hennessy 27:11                        imgur 67:13 68:23
                                                                            43:24 44:4 67:2
 Hey 34:14                             imgur.com 67:11
                                                                          interrogatories 8:25 9: 13,24
 high 7:22                             immediately 40:23 41: 1,4            10:8 53: 14 61 :24,25 62:9, 13 63:8,
                                                                           21,24 65:3 68:16 71:8 76:9
 hire 58:9 72:15                       impact 43:4
                                                                          interrogatory 10:9,20,23 53:22,
 hired 72:1                            impacted 66:20
                                                                           24 62:4,23 63:13 64:2,7 65:17,23
 history 4:12,1315:24 30:18 49:6,      important 6:5, 19                   66:3,4 74:6,14,15 76:12 78:9,18,
  8,10                                                                     21 80:4,6 81 :9
                                       impossible 14:19
 honest 81 :20                                                            interrupt 6:20 52:6
                                       incident 67:4
 honestly 45:21 81 :5                                                     involved 11 :25
                                       included 22: 10 24:5, 13 29:9
 hoo 34:15                               80:12                            IP 21:4,7,8,9 65:20
 hope 5:6 45:3,23,25 46:8 47:12,       including 31 :14 79:5              lppoliti 40:14
  13
                                       incomplete 49:9                    issue 75:8
 hoped 38:23
                                       independent 57:5
 hour 10:4 81:18                                                                            J
                                       independently 80:19
 house 60:24
                                       indication 26:16 27:4              January 35:14 58:18
 hundred 28:23
                                       individual 30:24                   Jennifer 40:14
 husband 32:13
                                       individually 43:6                  joke 17:19 29:9 51 :4
 hyperlink 10:8, 11
                                       individuals 78:20 79:21            jokes 15:5
                                       information 10:316:15,19,20,25     Joseph 5:25 27:10
                                         21:1 22:123:21,2424:9,15,22,24
                                        25:3,7,12,16,17 48:19 54:7,22     Josh 26:4 28:3 32:13,25 33:16
 idea 15:245:2147:1049:1361:3            55:2 71 :22 80:8                  46:2
 identification 5:12 9:2,6 14:22       informative 8:5                    June 71:8,14 72:21 73:1,12
   17:1418:2,11,1819:820:24
                                       infringed 73:11                    Junior 12:21
  22:18 33:25 35:1136:6,2037:10,
   23 39:25 41 :14 43: 16 48:13 49:3   infringement 43:6 44:6,8
   55:7 57:15,24 58:4, 13 64:25 67:9                                                        K
   69:2 71:12 75:12                    initial 53:25 54:8,12,17,23

 identified 54:22 55:2 71 :2 78:6,     initiated 73:15,17                 kind 6:1812:25 14:13 28:12
   16                                                                      29:11
                                       Ink 61:17 62:1,3,24 63:4,6
 identifies 22:1,8 23:11 58:23                                            knew 59:25 60:2
                                       inquiries 69:7
   65:4                                                                   knowledge 12:15 13:6 15:4
                                       lnstagram 13:13                     25:10 33:22 35:8 36:17 38:9
 identify 35:1,23 36:13 37:3 38:11



www.NCOepo.com                               Depositions, Inc.
info@NCOepo.com                        Serving all of North Carolina                        (919) 557-4640
         Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 93 of 99
BRADLEY vs ANAL YT/CAL GRAMMAR
BRADLEY, MATTHEW on 12/12/2019                                                                   Index: lack.. mile
  52:19 55:17 57:5                     litigation 65:20 66:8,9                Matt 40:14
                                       live 10: 13 26:20 29:21                matter 8:20 10:1312:11 43:21
                     L
                                       lives 29:24                            Matthew 5:2,25 33:3 47:25 53:2
                                                                               63:20 65:2
 lack 43:4                             log 74:12
                                                                              MB 26:25 27:8 29:7 32:24 39:7
 language 21:16 76:1                   long 8:9 16:14,15 28:22 49:24
                                                                               40:1,10 47:20 49:5 52:22 74:10
 large 10:8 50: 12 79: 15              longer 26:19
                                                                              mbradley@bradtech.com.
 latest 39: 1o                         looked 10:17 29:17 31:1 38:15           12:12
                                        39:13 62:1 72:24
 law 43:13 65: 19 66:5 71 :16 72:24                                           meaning 34:11
  73:2                                 lower 26:12
                                                                              means 6:12 7:23 14:3 29:23
 laws 42:25 43:9                       lucky 46:5                              32:10,14 74:20

 Lawson 3:7 5:5 47:23 74:11            Luke 34:5                              meant 32:20 40:23
  75:5,10
                                                                              mechanical 7:6
 lawsuit 8:20                                           M
                                                                              media 12:2413:8 15:9,13,15
 lawsuits 73:15 74:3                                                          medium 62:3
                                       Macklemore 30:9 31 :9
 lawyer 24:7                                                                  mediums 33:20
                                       made 10:24 27:24 34:14 38:22
 learn 72:4                             39:9 42:19,22 45:13,16 51:10          meeting 43:25 44:10
                                        58:8 60:4,17,24 61:8,11 63:15
 learned 40:14 43:9 61:17                                                     member 12:21
                                        66: 13,23 68:9 75: 19,20,22 78: 13
 left 63:15 75:15 79:1 80:1             80:19
                                                                              meme 13:23,25 14:9, 11, 14,25
 legal 22:16 56:8,9,11 65:21 69:4      majoring 7:6                            15:2,9,16,24 16:5,6,10,12 17:3
  71:17,18,23 73:8                                                             28:7,20 29:5 31 :23 35:1 38:2,22,
                                       make 6:8,21 14:16,1717:318:24           25 41 :20 42:23 43:17 45:4, 10,20,
 level 17:19                            19:4 22:4 25:21 30: 10 46:8,20         22 47:25 50:7
                                        47:10 59:7 60:16,17 65:7 66:11
 leveled 34:21                                                                memes 14:16,1715:4,8,13,15
                                        68:15
 levels 17:3,20 18:4,6 35: 19 37: 1,                                           17:6,8 19:2 37:25 38: 12,23,24
                                       makes 6:7 45:21
  25 38:2,22 40:15 43:22 49:15                                                memory 11 :22,23 12:5 13:6
  53:155:1058:1                        making 30:9 63:13,16 66:15              29:25
                                        73:19 79:8
 liable 43:6                                                                  mention 76:18
                                       man 40:16
 Liburd 27:1                                                                  mentioned 65:8
                                       management 21 :25 23:21
 license 21:7,8,17 71:3                                                       merchandise 28:11
                                        24:15,21,24 25:3,7, 12, 16 54:7
 licensing 70:20                        72:9
                                                                              Merriam-webster 14:23
 Liebowitz 65:19 66:5 72:4 74:9        March 17:17                            message 69:23
 life 15:5,25                          mark 22:19 29:23                       messages 11 :20 72: 19
 lightning 46:4                        marked 3:12 4:2 5:12 9:2,6 14:22       messaging 12:24
                                        17:1418:2,11,1819:8 20:24
 likes 28:2                             22: 18 33:25 35: 11 36:6,20 37: 10,   Messenger 13: 1,2
 link 10:19 26:20 29:9 30:12 31:6,      23 39:25 40:1 41:1443:16 48:13
                                                                              met 43:22
  14 48:3,4,6 49:21                     49:3 55:7 57: 15,24 58:4, 13, 14
                                        64:25 67:9 69:2 71: 12 75: 12         meta data 22:7, 1o, 15 23:3,5,6,
 linking 31 :21 48:16                                                          10,14 24:2,5,8,12 55:15
                                       master's 7:6,13
 list 31 :12 34:14                                                            Mick 30:9 31 :9
                                       materially 64: 15
 Listen 73:20                                                                 mile 60:24
                                       materials 11 :21 39: 15
 literally 32:4



www.NCOepo.com                               Depositions, Inc.
info@NCOepo.com                        Serving all of North Carolina                            (919) 557-4640
         Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 94 of 99
BRADLEY vs ANAL YT/CAL GRAMMAR
BRA OLEY, MATTHEW on 12112/2019                                                              Index: mind .. pick
 mind 60:3                                                                payer 65:20
                                                       0
 mine 78:3 80:1                                                           paying 81:18
 minute 9:7 81 :1                    oath 6:10 53:11                      payment 81 :25
 missing 49:17                       Objection 49:11 56:9 75:2 78:23      PDF 22:21
 mistaken 69:24                      objections 3:15,16 8:24 9:3          PDFS 11:10,12
 moment 64:23 65:8                    53:14 63:20 65:2,4                  Penn 7:7 8:13
 money 41:2,7,8 74:23                objects 65:22                        people 15:12 27:18,21 28:14,15
                                     obligated 6:12                        29:10 31:7 32:3,7,8,14,17 39:4,13
 month 30:19
                                                                           45:23,25 50:5,20 51:6 76:15 78:4,
 months 47:8 72:20,23                occasionally 72:23                    6,15
 morning 6:10                        occurred 61 :4                       perceived 79:18
 Motorola 7:25 8:2                   October 9:22                         percentage 74:25
 Moulton 29:8                        odd 30:20                            perfectly 20:17
 Moulton's 30:8                      Offer 34:7 36:8                      Perla 75:20
 moved 62:13                         OMG 33:3                             permission 16:8, 13 21 :5
                                     on line 44:22 45:3, 18               person 14:10 15:3,19,22,23 16:6
                  N                  open-ended 14: 13, 19                 18:20 28: 17 34:20,24 44:2 76:5

                                     option 33:16                         person's 16:8
 names 79:25
                                     order 61:13                          personal 39:2
 nasty 31:15 75:16
                                     organizations 70:18                  personally 76:22
 necessarily 25:13 46:12
                                     organized 11 :6                      perspective 25:18 31:24,25
 news 4:10 33:5 43:17
                                     original 15: 16 19:23 22:24 24: 17   Phd 7:8,12
 night 28:22
                                      29:20 30:3,4 33:14 48:4 50:7        phone 7:25 8:3 19:24 22:8 50:6
 nod 6:7                              64:18 79:14
                                                                          photo 24:3 40:21 50:7 52:14
 non-exclusive 21 :6                 overlaid 39:3
                                                                          photograph 19:5,20,23 20: 1,4, 7
 northern 60:23                                                            21:17,2122:2,5,723:2,5,10,13,
                                                       p
 notation 50:3                                                             15, 17,20,24 24:2, 13, 14, 16, 19,22,
                                                                           25 25:4,6,11,15,17 32:17 33:21
 note 4:20 50:3                      P.M. 49:16 50:3                       35:7,2136:11,13,2437:3,15,17
 notice 3:14 5:10,13 27:18,21                                              39:14 44:2145:248:7 49:17 51:1,
                                     pages 19: 12 39:2 68:3, 13, 17,20
  65:24                                                                    2 53:5,25 54:8, 12, 18,20,24 55:3,
                                      71 :1
                                                                           9,13,14,18 58:24 59:14 61:4,11,
 notification 7 4:3                  parenthetical 29: 12                  14,21 62:2 67:2,5 69:25 70:9, 12,
 November 60:7 61:2,6 62:19                                                21,24 71:4 73:16 78:11
                                     part 23:5 32:22 59:5 80:10
  63:10                                                                   photographer 22:1,6,8 54:23
                                     part-time 12:20
 number 10:9,24 28:25 30:21,22,                                            55:3
  23 35:18 44:19,24 45:6 46:18       particularity 78:10
                                                                          photographs 41 :22,25 42:2
  53:22 62:4 65:17,23 66:3,4 78:9,   parties 67:17 70:21,24 71:2
  18,22 80:6                                                              photos 21 :3 40:4, 16 43:5
                                      78:11 79:5 80:12
 numerous 76:15                                                           phrase 48:2
                                     party 74:3
                                                                          physics 7:6
                                     passing 50:5
                                                                          pick 62:15
                                     pay 81:22




www.NCOepo.com                             Depositions, Inc.
info@NCOepo.com                      Setving all of North Carolina                          (919) 557-4640
      Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 95 of 99
BRADLEY vs ANAL YT/CAL GRAMMAR
BRADLEY, MATTHEWon 12/12/2019                                                            Index: picture .. recess

 picture 14:116:18,20,23 18:13,          posts 11:11,15,20,2412:1,2         publication 53:25 54:8,12,17,24,
  19 21:22 29:9 34:6,14,20 37:15          20:16 28:1,3,4 80:20               25
  45:13 50:4,6,9,17,18 52:18
                                         potentially 12:1713:3 79:18        published 29:1 37:12
 pictures 16:2417:420:1138:13
                                         Potter 43:20                       pull 38:16 44:15
  41 :24 42: 18,22 43:23 44:3 46: 15
                                         pre-existing 17:12                 pun 34:2135:1841:17 51:4
 place 15:18 52:13 79:9
                                         prefer 56:19                       puns 34:6,15 35:12,16 36:8
 places 29:5 70:1,5 73:11
                                         present 69:11                      purchase 60:20
 plaintiff 44:21 45:2,5 54:3 63:20
  65:2,22 66:5 76: 13, 14                preserve 24:8                      purpose 45:4
 Plaintiff's 53:24                       Pretty 7:16                        pursuant 5:17
 Planet 55:9                             previous 39:10 41:24               pursue 73:8,9
 play 17:6                               primarily 12:5, 19 15:9            put 10:11 24:24 30:12 41:352:14
 pleased 31:24 34:9 45:24 47:13          primary 12:8
                                                                                             Q
 pleasing 44:13                          print 14:23 31:19 35:16
 PLLC 65:19 66:5                         prior 8:16 17:6 18:7,14,21 19:1    quarter 60:24
                                          30:10 38:7 60:8 61:6 67:17 74:3
 point 6:2414:9 30:14 31:17                                                 question 6:25 7:114:13,19
  45:1151:2052:1659:16,1760:13           privacy 20:13 21:5                  18:23 22:4 25:20 26: 10 30:8
  69:24 78:19                                                                40:24 42:14 43:10 49:13 51:5,24
                                         privilege 65:24 66:12 74:12
 points 14:17,18                                                             55:23 56:16,19,20,22,24,25 72:22
                                         privileged 57:2 71 :22 75:6         73:18,20,21 81:10
 Poke 3:18
                                         problem 48:2                       questions 6:5,6, 13, 16, 19
 pool 15:7
                                         problems 52:17                     quickly 52:6
 popular 41 :6
                                         procedure 59:5                     quote 34:22
 portrayed 23:13
                                         proceeding 81 :22,25
 possession 45:6                                                                             R
                                         proceeds 66:8
 post 3:19,20,21,25 4:5,8,9,11,14
  1O: 12,24 11 :23 13:22 16:21,22,25
                                         produce 23:3 44:20 46:25 79:9      reach 70:17,20,23 71:2
  18:3,5,13,1520:7,10,1121:8             produced 22:15,20 23:1,15 24:6     reaction 39:2
  22:11,19,2123:2,3,17,19,2024:5          42:10,16 49:5,7 64:15,19 65:9
  25:7,24 26:13,19,21 27:16,19,22,        68:25 74:12 75:13 79:5,11 80:13   read 20:2123:627:15 31:7 43:12
  24 29:22,24 30:1,10 31:6,20 34:1,
                                         production 8:2 9:4,1611:1          realize 28:20
  4,14,20 36:2139:7,1040:2 41:15
  42: 19,22 46: 15, 18 4 7:21,25 48:3,    44:15 46:18 49:9 68:16 78:7,20    reason 14:8 47:3 61:24
  4,16 49:6,8 50:12 52:14 54:19          prompted 17:2 50:17,24 51:3,17,
  55:8 66:20 69:25 70:6 75:19
                                                                            reasons 26:20 35:17
                                          23 59:20
 post's 49:25                                                               recall 27:7 38:5 59: 1 63: 13 64: 1
                                         proof 23:22                         67:4,6,16,18,19,23 68:5,7 69:20,
 posted 15:20,22 16:9 19:20              property 21 :3                      22 71 :5 77:25
  20:13 21:2324:14 25:11 28:23
                                         protection 50:23                   receive 68:3 69:6
  35:13 38:23 39:1,3 40:4,8 44:22
  45:3,18,22 46:21 48:8,14               prove 24:4                         received 51 :20 63:9 69:3 71 :24
                                                                             72:1 76:14
 posting 15:1716:6 24:25 25:15           provide 48:3 49:21
  29:5,20 30:3,4 33:14 46:12 47:16                                          receiving 11:25 68:15
  76:25 77:3,9,22 79:14                  provided 24:7
                                                                            recently 15:21 60:21
 postings 24:8                           public 4:1610:15,18,2416:11,12
                                          20:13,15 26:19 47:16 49:8 57:25   recess 53:9 64:22 81 :2
                                          60:4,5,19



www.NCOepo.com                                 Depositions, Inc.
info@NCOepo.com                          Se,ving all of North Carolina                       (919) 557-4640
       Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 96 of 99
BRADLEY vs ANAL YT/CAL GRAMMAR
BRADLEY, MATTHEW on 12/12/2019                                                  Index: recollection .. showing
 recollection 48: 16                 represented 74:8                     Santa 12:21
 record 5:20,24 6:7,21               request 5:19 6:25 9:4,1511:1         Sat 9:25
                                      23:2 44:15,19 45:6 46:18 62:23
 recording 6:4                                                            school 8:15
                                      68:16
 recreate 75: 16                                                          search 12:1613:2 52:12 68:14
                                     requesting 48:6
                                                                           70:10 72:5,6
 Reddit 52:1467:11,1368:23
                                     requests 11 :3
  69:4,21                                                                 searched 17:9
                                     require 16:13 25:16,19
 refer 19:5 20:4                                                          searching 11:16,19
                                     required 16:11 65:24
 referenced 77:11,12                                                      section 20:25
                                     research 72:16
 referred 54:3 69: 14                                                     select 58:21
                                     researching 72:21
 referring 20:5 62:5 70:6 79:12                                           sell 60:17 61:13 62:2 66:21,23
                                     reshare 16:24,25
 registration 4:17,18 51:21 56:2                                          sense 6:8,21
  58:1,5,14,17 59:2,8                reshares 30:25
                                                                          separate 70: 13
 registrations 56:4                  resharing 16:22
                                                                          September 11 :25 37: 12
 related 78:11                       respond 26:7 33:3 44:2 46:4
                                      63:7
                                                                          series 40:7
 relation 76:14
                                                                          services 3:23 20:19,21 65:21
                                     responded 29:8 43:22 69:21
 relatives 77:2
                                      71 :10                              set 8:24 9:4 53:14 61 :17 62:9, 11
 relevant 63:6 78:8                                                        63:6,2164:6,10,15,1865:3 74:23
                                     response 6:6 23:1 31:11,2245:4
 remark 75:16                         53:23 54:4 62:4 63:3 66:4 69:3,4,   sets 63:24 64:1
                                      2171:776:12 78:18 80:6,8
 remarkable 11:14                                                         setting 20:13 23:14
                                     responses 3:16 9:3,12,15 10:7,
 remarks 76:15,18,25 77:10 79:1,                                          settings 21 :5
                                      20 44:16 63:14,24 64:2,7,12,14
  10 80:2
                                      66:3 69:6 74:6,14                   settled 74:23
 remedies 73:8
                                     responsive 11:3,16,17,20 12:17       share 15:12,18,1916:1917:5
 remember 7:25 9:21 11 :12 12:2,      13:3,5 42:23 45:6 46:18              20:16 28:15,18 32:14,15,16,20
  6 17:22 18:6,14,2126:21,2427:5,                                          34:8 39:5,17 40:1145:2347:9,15,
                                     rest 20:3 31 :20 32:21
  13 33: 18 36:2 37:6,20 60: 13                                            19 52:9 75:20
  63:16 64:6 68:9,17 69:18,19 71:9   restriction 6:24
  76:2 81 :5,6,8
                                                                          shared 15:9,15 16:10 21:10 30:5,
                                     retain 16:15                          6 35:3 39:14,21 42:23 45:25
 remembering 71:13                                                         47:12,13 50:4 55:18 70:1,2,4,5,7
                                     retained 66:5
 remove 16:18,20 67:2,5 69:23                                             shares 28:2329:1130:14,15,18,
                                     reunion 59:25
                                                                           21,22,23,25 31:2 32:2 33:11
 removed 55:13,15,17
                                     revisit 51:15                         59:21
 removing 25:16
                                     RFP 45:5                             sharing 21:1 27:21 32:4,6,8,10
 repeat 22:3                                                               33:21
                                     Ricco 47:24
 replies 31:12,19,20 40:18                                                Shirk 37:12
                                     rights 21 :3 72:9
 reply 33:17                                                              shirts 59:7,24,25 60:4,12,16,19,
                                     Rosa 12:21
                                                                           25 61:3,9,11,13,18 62:3 66:19,21,
 Report 37:12
                                     royalty-free 21 :7                    24
 reporter 6:4 18:24
                                     run 81:21                            shortly 29:19 51:14 72:17
 reposted 16:6
                                                                          show 23:2, 1o44:2045:1 75:7
 reposting 16:13                                       s                   79:7
 represent 10: 17                                                         showing 70:12
                                     sale 60:4,5, 18



www.NCOepo.com                             Depositions, Inc.
info@NCOepo.com                      Setving all of North Carolina                          (919) 557-4640
      Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 97 of 99
BRADLEY vs ANAL YT/CAL GRAMMAR
BRADLEY, MATTHEW on 12/12/2019                                                       Index: shown..titled
 shown 21 :22 24:3 34:9             sticky 26:1
                                                                                       T
 shows 17:16 49:9,15,19 55:9        stopped 7: 15 60:24
  79:11
                                    straightforward 81:13           tabs 26:1
 side 43:21
                                    strange 12: 1                   tag 54:11
 Sifter 4:6 37:11
                                    stuff 12:23                     takes 40:22
 sign 64:7
                                    stunned 33:4,9 49:20            taking 64:23
 signature 53:17
                                    style 15:3                      talk 13:22 52:8 61 :25
 signed 64:13
                                    sub-licensable 21 :6            talked 56:23
 significant 16: 12
                                    subheading 21 :2                talking 13: 16 16:22 38: 13 57:3
 similar 17:6,8 46:24
                                    subject 8:2010:1312:11 21:5     tech 4:5 7:22 36:22
 Similarly 24:21
                                    submission 68:2                 technical 25:18
 single 64:14 70:17
                                    submitted 19:6 63:23 64:3,9     telling 44:3 78:12
 situation 51 :14
                                    subsequent 30:18                tells 23:15
 sleazy 31:14
                                    substance 52:7 57:2,4           ten 14: 16, 17, 18 28:2, 14 73:25
 smoothly 5:7
                                    substituted 50:9                terms 3:2320:19,2121:13
 Snapchat 13:18
                                    successful 15:8                 testified 59: 13
 social 12:24 13:8 15:9, 13, 15
                                    sudden 14:7 28:24               testifies 5:4
 sold 60:19 61:9
                                    sue 71:6                        text 52:25 53:5,7
 specifically 21 :4 22:9
                                    sufficient 44:20 45:1 63:4      thing 5:9,21 48:25 60:2 81 :24
 spend 72:20
                                    suggested 51 :6 73:1 o          things 8:310:217:431:1546:12
 spending 41:8                                                       60:10 72:11,23
                                    Sunday 63:10,12
 split 75:1 81:7                                                    third-party 62:3
                                    superceding 3:16
 spoke 57:1                                                         thirds 27:1 39:9
                                    superimposed 52:25
 spreads 15:3                                                       Thompson 34:5
                                    superseding 3:15 8:24 53:13
 stamp 71:10                         63:20 65:4 66:3 74:5           thought 29:10 33:5 41:5 50:20
 start 25:24 51 :24                 supplement 10:20                 59:9,17 60:1,11 75:17

 Startac 7:25                       supplemental 5:18               thread 31 :8

 started 11:25 27:16 31:15,23       support 69:4                    throw 12:8
  33:9 52:20                                                        Thursday 63:17 64:8
                                    supporter 75:15,23,24,25
 starting 36:8                                                      Tik 13:15
                                    suppose 14:10
 state 5:23 7:7 8: 13 76: 13                                        time 16:1 o 28:8, 13 31 :5 42:24
                                    surgery 51: 14
 stated 58:8 70:9 76:8                                                43:24 44:4 51 :11 55:24 59:17
                                    surprised 28:4, 19                61:8 67:20 68:10 71:10,24 74:9,
 statement 33:8 46:10                                                 13
                                    surprising 29:11
 steal 26:5 27:11 32:10,14,15,16,                                   timeline 30:8
                                    survival 15:6
  20
                                    sworn 5:3                       times 12:20 70:1,3,4
 stealing 27:1 32:4,5,8
                                                                    title 58:20,21
 steps 61:13,16
                                                                    titled 63:19 65:1
 sticker 24:25



www.NCOepo.com                            Depositions, Inc.
info@NCOepo.com                     Serving all of North Carolina                      (919) 557-4640
      Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 98 of 99
BRADLEY vs ANAL YT/CAL GRAMMAR
BRADLEY, MATTHEW on 12/12/2019                                                             Index: today..years
 today 5: 14 6: 16 17:24 24:4 29: 17   understanding 43:4 56:12            wanted 31:7 39:19 72:14
  37:6,20                               74:19
                                                                           warned 44:5,7
 Tok 13:15                             understood 20:5 25:21 66:15
                                                                           watermark 24:22 40:15 41:3
                                        74:11
 told 5:13 56:11                                                            42:8 48:22,24,25
                                       unexpanded 31 :12
 Tonya 27:1                                                                Wayne 47:24
                                       unexpectedly 50:5
 top 17:19 44:19,24 46:3                                                   web 10:11 68:2,3,13,17,2071:1
                                       unilad 4:5 36:22                     78:2 79:2
 topic 74:7
                                       units 15:4                          websites 68:6 70: 13
 total 67:21 69:6
                                       University 7:7 8:13                 week 29:20 30: 1,4,8 33: 13 4 7:7
 track 15:24
                                                                            51:13,15 52:10
                                       unknown 35:17
 traction 33:3
                                                                           weeks 30:3, 16
                                       unmeme'ed 48:17
 transferable 21 :6
                                                                           widely 30:5
                                       uploaded 61 :21
 travel 5:7
                                                                           widespread 32:2
                                       URL 17:15
 true 32:2134:362:23 74:13
                                                                           woo 34:15
   78:22,24,25                         usage 15:3
                                                                           word 11:13 16:1418:5 63:15,18
 truthfu I 6: 13
                                                                            64:17,19 68:18,20
                                                          V
 truthfully 6: 16
                                                                           words 14:2 17:7 39:3 50:19,20,
 Tumbler 13:20                         VA 58:15                             2151:6,1276:2
 turn 10:7 27:8 29:7 30:7 32:24        Vallee 26:4 32:25 46:2              work 7:9 8:16,17 12:22 43:23
  43:20 44:18 53:13,16,19                                                   44:2,2145:2,14,1650:6 51:14
                                       Vallee's 26:13                       58:8,20 59:6
 twenty 7:17
                                       verbal 6:5                          worker 8:7
 twisted 4:6 37:11
                                       verification 62: 16 63:2 64:8, 13   working 7:7,15
 twitter 3:19,2113:11 18:4,20
                                       verified 62:22                      works 46:8,24 47:6
 Tyler 43:20
                                       verify 29:22 50:11 63:1             workwise 52:11
 type 70:23
                                       Verna 31:15                         worldwide 21 :7
 typed 9:25
                                       version 29:2136:1148:1,8,17         worry 81: 14, 15, 19,20,23
 types 47:6
                                       videos 21:4                         wow 49:20
 typically 28:2 32:7 75:5,8
                                       view 31:11 33:16                    written 18:5
                    u                  viral 14:4 28:9,21 31 :23 33:9      wrong 17:3,19 18:5,6 35:18
                                        38:23,25 39:21 41:10 46:9,21        36: 10 37: 1 38:2,22 43:21 49: 15
                                        47:10                               53:155:1056:7 58:1 80:23
 uh-huh 8:1 10:10 17:21 19:19
  27:3 35: 15,20 37: 16 38: 1,4, 14    visible 24:3
  40:17 41:2142:1750:8,14 52:24                                                             y
  53:21 64:4
                                                          w
 ultimate 30:25                                                            year 7:17 29:13,17,18,23 51:8
                                       wait 40:24 41 :6                     59:11 61 :4
 un-huh 6:7
                                       waiting 40:23                       years 7:1713:17 29:19 47:4
 unaware 24:9 29:5
                                                                            60:10,15
 undergraduate 7:5                     walk 17:11

 understand 6:10,12 7:2 9:17           Walker 65:19
  21:1622:4 29:16 42:14,24 43:2        walking 25:24
  53:10 63:23,25 72:22 74:16


www.NCDepo.com                              Depositions, Inc.
info@NCDepo.com                        Serving all of North Carolina                        (919) 557-4640
       Case 5:19-cv-00249-FL Document 29-2 Filed 07/17/20 Page 99 of 99
